Exhibit 10.3

Execution Version

Agreement

August 15, 2020

Third Point LLC

and

Third Point Ventures LLC (as nominee of the TP Funds (as defined below)

Cloudbreak Aggregator LP

Far Point LLC

Third Point Offshore Master Fund L.P.

Third Point Ultra Master Fund L.P.

Third Point Partners Qualified L.P.

Third Point Partners L.P.

and

Third Point Enhanced L.P.

c/o Third Point LLC

55 Hudson Yards

New York, NY 10001

Ladies and Gentlemen:

In this letter agreement (this “Agreement”), reference is made to (i) the
Forward Purchase Agreement dated as of May 18, 2018 (the “Forward Purchase
Agreement”) between Far Point Acquisition Corporation (“FPAC”) and Cloudbreak
Aggregator LP (“Cloudbreak”), (ii) the letter agreement dated January 16, 2020
(the “ECL”) from each of Third Point Offshore Master Fund L.P., Third Point
Ultra Master Fund L.P., Third Point Partners Qualified L.P., Third Point
Partners L.P. and Third Point Enhanced L.P. (each a “TP Fund”) to Cloudbreak,
(iii) the Third Party Beneficiary Rights Letter dated January 16, 2020 (the “TPB
Letter”) among SL Globetrotter, L.P. (“Globetrotter”), Cloudbreak and the TP
Funds, and (iv) the Agreement and Plan of Merger dated as of January 16, 2020
(the “Merger Agreement” and, collectively with the Forward Purchase Agreement,
the ECL, the TPB Letter and the Share Purchase Agreements, each as the same may
be amended, supplemented or otherwise modified from time to time, the
“Transaction Documents”) among New Topco, FPAC and the other parties thereto, on
the terms and subject to the conditions of which a Business Combination (as
defined in the Forward Purchase Agreement) will be consummated. Capitalized
terms used and not defined herein shall have the meanings given to them in the
Merger Agreement. FPAC understands that Cloudbreak, the Founder, Third Point
Ventures LLC (as nominee of the TP Funds) and the TP Funds (collectively, the
“TP Parties”) are concurrently entering into a letter agreement (the “TP Letter
Agreement”), in the form attached hereto as Exhibit A, with each of
Globetrotter, Global Blue Group AG, Global Blue Group Holding AG, Global Blue US
Holdco LLC, Global Blue US Merger Sub Inc. and Global Blue Holding L.P.
(collectively, the “GB Parties”). The TP Parties understand that FPAC is
concurrently entering into a letter agreement with the GB Parties, in the form
attached hereto as Exhibit B.

In consideration of the mutual promises, representations, warranties, covenants,
agreements and releases set forth herein, the parties hereto hereby agree as
follows:



--------------------------------------------------------------------------------

1.

Representations and Warranties of the TP Parties. Each of the TP Parties,
severally but not jointly and as to itself only, represents and warrants to FPAC
that:

 

  (a)

Such TP Party is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation and has all requisite power and
authority to carry on its business as presently conducted and as proposed to be
conducted and to perform its obligations under this Agreement.

 

  (b)

Such TP Party has full power and authority to enter into this Agreement. This
Agreement, when executed and delivered by such TP Party, will constitute the
valid and legally binding obligation of such TP Party, enforceable against such
TP Party in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally, or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

  (c)

No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of such TP Party in connection
with the consummation of the transactions contemplated by this Agreement, other
than filings that may be required under applicable federal securities laws.

 

  (d)

The execution, delivery and performance by such TP Party of this Agreement and
the consummation by such TP Party of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
its organizational documents, (ii) of any instrument, judgment, order, writ or
decree to which it is a party or by which it is bound, (iii) under any note,
indenture or mortgage to which it is a party or by which it is bound, (iv) under
any lease, agreement, contract or purchase order to which it is a party or by
which it is bound or (v) of any provision of any federal or state statute, rule
or regulation applicable to such TP Party, in each case (other than clause
(i) above), which would have a material adverse effect on such TP Party or its
ability to consummate the transactions contemplated by this Agreement.

 

2.

Representations and Warranties of FPAC. FPAC represents and warrants to the TP
Parties that:

 

  (a)

FPAC is duly organized, validly existing, and in good standing under the laws of
the jurisdiction of its formation and has all requisite power and authority to
carry on its business as presently conducted and as proposed to be conducted and
to perform its obligations under this Agreement.

 

  (b)

FPAC has full power and authority to enter into this Agreement. This Agreement,
when executed and delivered by FPAC, will constitute the valid and legally
binding obligation of FPAC, enforceable against FPAC in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and any other laws of general
application affecting enforcement of creditors’ rights generally, or (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

2



--------------------------------------------------------------------------------

  (c)

No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of FPAC in connection with the
consummation of the transactions contemplated by this Agreement, other than
filings that may be required under applicable federal securities laws.

 

  (d)

The execution, delivery and performance by FPAC of this Agreement and the
consummation by FPAC of the transactions contemplated by this Agreement will not
result in any violation or default (i) of any provisions of its organizational
documents, (ii) of any instrument, judgment, order, writ or decree to which it
is a party or by which it is bound, (iii) under any note, indenture or mortgage
to which it is a party or by which it is bound, (iv) under any lease, agreement,
contract or purchase order to which it is a party or by which it is bound or
(v) of any provision of any federal or state statute, rule or regulation
applicable to FPAC, in each case (other than clause (i) above), which would have
a material adverse effect on FPAC or its ability to consummate the transactions
contemplated by this Agreement.

 

3.

No Other Representations. Except for the specific representations and warranties
contained in Section 1 and Section 2, none of the TP Parties and FPAC or any of
their respective affiliates, nor any person acting on behalf of any of them or
any of their respective affiliates has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to such TP
Party, FPAC and/or this Agreement, as applicable, and the parties disclaim any
such representation or warranty.

 

4.

Releases.

 

  (a)

Effective upon the date hereof, the TP Parties on their own behalf and on behalf
of their current or former predecessors, successors, assigns, affiliates,
subsidiaries, parents, trustees, heirs, beneficiaries, executors,
administrators, insurers, agents, principals, officers, directors, employees,
owners, partners, members, managers, shareholders, heirs, servants, attorneys,
and trustees, and any persons or entities acting by, through, under, or in
concert with each of them (the “Third Point Releasors”), for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, do
hereby irrevocably and unconditionally release, acquit, and forever discharge
FPAC, as well as all of its current or former predecessors, successors, assigns,
affiliates, subsidiaries, parents, trustees, heirs, beneficiaries, executors,
administrators, insurers, agents, principals, officers, directors, employees,
owners, partners, members, managers, shareholders, heirs, servants, attorneys,
and trustees, and all persons acting by, through, under, or in concert with any
of them (the “FPAC Releasees”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, civil
penalties, unpaid wages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs

 

 

3



--------------------------------------------------------------------------------

actually incurred) of any nature whatsoever, known or unknown, suspected or
unsuspected, anticipated or unanticipated, choate or inchoate, which the Third
Point Releasors now have, or claim to have, or which the Third Point Releasors
at any time heretofore had, or claimed to have against the FPAC Releasees for or
by reason of any cause, matter, or thing whatsoever from the beginning of the
world through and including the date hereof, but only to the extent arising from
or related to the Merger Agreement and the transactions contemplated thereby.
For the avoidance of doubt, the Third Point Releasors are not hereby releasing
any claims for the enforcement of any provision in this Agreement. The Third
Point Releasors further covenant and agree that (i) they will not sue or bring
any action or cause of action, including by way of third-party claim,
cross-claim, or counterclaim, against any of the FPAC Releasees in respect of
any of the claims released in this Section 4(a); (ii) they will not initiate or
participate in bringing or pursuing any class, collective, private attorney
general, or other representative action against any of the FPAC Releasees in
respect of any of the claims released in this Section 4(a); and (iii) they will
not assist any third party in initiating or pursuing a class, collective,
private attorney general, or other representative action in respect of any of
the claims released in this Section 4(a).

 

  (b)

Effective upon the date hereof, FPAC on its own behalf and on behalf of their
current or former predecessors, successors, assigns, affiliates, subsidiaries,
parents, trustees, heirs, beneficiaries, executors, administrators, insurers,
agents, principals, officers, directors, employees, partners, managers, heirs,
servants, attorneys, and trustees, and any persons or entities acting by,
through, under, or in concert with each of them (the “FPAC Releasors”), for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, do hereby irrevocably and unconditionally release, acquit, and
forever discharge the TP Parties, as well as all of their current or former
predecessors, successors, assigns, affiliates, subsidiaries, parents, trustees,
heirs, beneficiaries, executors, administrators, insurers, agents, principals,
officers, directors, employees, owners, partners, members, managers,
shareholders, heirs, servants, attorneys, and trustees, and all persons acting
by, through, under, or in concert with any of them (the “Third Point
Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, civil penalties,
unpaid wages, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses (including attorneys’ fees and costs actually incurred) of
any nature whatsoever, known or unknown, suspected or unsuspected, anticipated
or unanticipated, choate or inchoate, which the FPAC Releasors now have, or
claim to have, or which the FPAC Releasors at any time heretofore had, or
claimed to have against the Third Point Releasees for or by reason of any cause,
matter, or thing whatsoever from the beginning of the world through and
including the date hereof, but only to the extent arising from or related to the
Merger Agreement and the transactions contemplated thereby. For the avoidance of
doubt, the FPAC Releasors are not hereby releasing any claims for the
enforcement of any provision in this Agreement. The FPAC Releasors further
covenants and agrees that they (i) will not sue or bring any action or cause of
action, including by way of third-party claim, cross-claim, or counterclaim,
against any of the Third Point Releasees in respect of any of the claims
released in this Section 4(b); (ii) they will not initiate or participate in
bringing or pursuing any class, collective, or other representative action
against any of the Third Point Releasees in respect of any of the claims
released in this Section 4(b); and (iii) they will not assist any third party in
initiating or pursuing a class, collective, or other representative action in
respect of any of the claims released in this Section 4(b).

 

4



--------------------------------------------------------------------------------

5.

Miscellaneous.

 

  (a)

The rights and obligations under this Agreement may not be assigned or delegated
(whether by operation of law, merger, consolidation or otherwise) by any party
hereto without the prior written consent of the other party, and any attempted
assignment shall be null and void and of no force or effect. After the Merger,
nothing in this Agreement shall expand or restrict the scope of the releases
given by the TP Releasors (as defined in the TP Letter Agreement) and the
Globetrotter Releasors (as defined in the TP Letter Agreement) in the TP Letter
Agreement and, for the avoidance of doubt, after the Merger, FPAC will be a
Globetrotter Releasor and a Globetrotter Releasee under and as defined in the TP
Letter Agreement.

 

  (b)

This Agreement may not be amended, and no provision hereof waived or modified,
except by an instrument signed by each of the parties hereto.

 

  (c)

All notices and other communications among the parties shall be in writing and
shall be deemed to have been duly given (i) when delivered in person, (ii) when
delivered after posting in the United States mail having been sent registered or
certified mail return receipt requested, postage prepaid, (iii) when delivered
by FedEx or other nationally recognized overnight delivery service) or (iv) when
e-mailed during normal business hours (and otherwise as of the immediately
following Business Day), addressed as follows:

 

  (i)

if to any TP Party to:

c/o Third Point LLC

55 Hudson Yards

New York, NY 10001

Attention: Josh Targoff, Chief Operating Officer and General Counsel

Email: legal@thirdpoint.com

with a copy to:

Baker & Hostetler LLP

45 Rockefeller Plaza

New York, NY 10111

Attn: Steven H. Goldberg

Email: sgoldberg@bakerlaw.com

 

  (ii)

if to FPAC, as set forth in the Merger Agreement (including with respect to
copies),

 

 

5



--------------------------------------------------------------------------------

or to such other address or addresses as any party hereto may from time to time
designate in writing to the other parties hereto.

 

  (d)

The parties hereto acknowledge and agree that each provision of this Agreement
is an essential and integral part of the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof.
Notwithstanding the foregoing, if any term or other provision of this Agreement
is adjudicated to be invalid or unenforceable, that shall not affect the other
terms or provisions of this Agreement, and the parties hereto shall use their
reasonable efforts to replace such term or provision with a substitute which is
valid and enforceable and the effect of which is as close to the intended effect
as possible as the term or provision which is being replaced.

 

  (e)

Each of the parties hereto shall consult to the extent reasonably practicable
with the other parties hereto in issuing any press release related to the
Business Combination, or making any other similar formal public statement
announcing the transactions contemplated hereby, provided that such consultation
shall not be required if such release or other statement is required by Law, in
which case the party seeking to issue such release or make such statement shall
promptly provide the other parties hereto with notice thereof. The TP Parties
and FPAC hereby agree that promptly following execution and delivery of this
Agreement FPAC and Globetrotter shall issue a joint press release substantially
in the form attached hereto as Exhibit C.

 

  (f)

This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among or between the
parties with respect to the subject matter hereof.

 

  (g)

This Agreement shall be binding solely on, and inure solely to the benefit of,
the parties hereto and their respective successors and permitted assigns and
nothing set forth in this Agreement shall be construed to confer upon or give to
any Person, other than the parties hereto and their respective successors and
permitted assigns, any benefits, rights or remedies under or by reason of, any
provisions of this Agreement.

 

  (h)

The descriptive headings herein are inserted for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
this Agreement.

 

  (i)

This Agreement may be executed in separate counterparts, each of which shall be
deemed an original but all of which together shall be considered one and the
same agreement, and shall become effective when counterparts have been signed by
each of the parties hereto and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. This Agreement
may be executed and delivered by facsimile transmission or as an email
attachment in portable document format (PDF).

 

 

 

6



--------------------------------------------------------------------------------

  (j)

This Agreement, and all claims or causes of action based upon, arising out of,
or related to this Agreement or the transactions contemplated hereby, shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to principles or rules of conflicts of laws to the
extent such principles or rules would require or permit the application of laws
of another jurisdiction.

 

  (k)

Any suit, action or other proceeding (“Action”) based upon, arising out of or
related to this Agreement, or the transactions contemplated hereby, shall be
brought in any federal or state court located in New York County, New York, and
each of the parties irrevocably submits to the exclusive jurisdiction of each
such court in any such Action, waives any objection it may now or hereafter have
to personal jurisdiction, venue or to convenience of forum, agrees that all
claims in respect of the Action shall be heard and determined only in any such
court, and agrees not to bring any Action arising out of or relating to this
Agreement or the transactions contemplated hereby in any other court. Nothing
herein contained shall be deemed to affect the right of any party to serve
process in any manner permitted by law, or to commence legal proceedings or
otherwise proceed against any other party in any other jurisdiction, in each
case, to enforce judgments obtained in any Action brought pursuant to this
Section 5(k). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON, ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

  (l)

The parties agree that irreparable damage for which monetary damages, even if
available, would not be an adequate remedy, would occur in the event that the
parties do not perform their obligations under the provisions of this Agreement
in accordance with its specified terms or otherwise breach such provisions. The
parties acknowledge and agree that, in addition to any remedy available at law
or in equity, (a) the parties shall be entitled to an injunction, specific
performance, or other equitable relief, to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof, without proof of
damages, and (b) the right of specific enforcement is an integral part of the
transactions contemplated by this Agreement and without that right, none of the
parties would have entered into this Agreement. Each party agrees that it will
not oppose the granting of specific performance and other equitable relief on
the basis that the other parties have an adequate remedy at law or that an award
of specific performance is not an appropriate remedy for any reason at law or
equity.

[Remainder of this page intentionally left blank.]

 

 

 

7



--------------------------------------------------------------------------------

Very truly yours, FAR POINT ACQUISITION CORPORATION By:  

/s/ Thomas Farley

  Name: Thomas Farley   Title: CEO



--------------------------------------------------------------------------------

Accepted and agreed: CLOUDBREAK AGGREGATOR LP By:   Third Point LLC, its
investment manager By:  

/s/ Josh Targoff

  Name: Josh Targoff   Title: Chief Operating Officer and General Cousnel FAR
POINT LLC By:   Third Point LLC, investment manager of Cloudbreak Aggregator LP,
its managing member By:  

/s/ Josh Targoff

  Name: Josh Targoff   Title: Chief Operating Officer and General Counsel THIRD
POINT LLC By:  

/s/ Josh Targoff

  Name: Josh Targoff   Title: Chief Operating Officer and General Counsel THIRD
POINT VENTURES LLC (as nominee of the TP Funds) By:  

/s/ Josh Targoff

  Name: Josh Targoff   Title: Chief Operating Officer and General Counsel

[Signature Page to FPAC Letter Agreement]



--------------------------------------------------------------------------------

Accepted and agreed: THIRD POINT OFFSHORE MASTER FUND L.P. By:   Third Point
LLC, its investment manager By:  

/s/ Josh Targoff

  Name: Josh Targoff   Title: Chief Operating Officer and General Counsel THIRD
POINT ULTRA MASTER FUND L.P. By:   Third Point LLC, its investment manager By:  

/s/ Josh Targoff

  Name: Josh Targoff   Title: Chief Operating Officer and General Counsel THIRD
POINT PARTNERS QUALIFIED L.P. By:   Third Point LLC, its investment manager By:
 

/s/ Josh Targoff

  Name: Josh Targoff   Title: Chief Operating Officer and General Counsel THIRD
POINT PARTNERS L.P. By:   Third Point LLC, its investment manager By:  

/s/ Josh Targoff

  Name: Josh Targoff   Title: Chief Operating Officer and General Counsel THIRD
POINT ENHANCED L.P. By:   Third Point LLC, its investment manager By:  

/s/ Josh Targoff

  Name: Josh Targoff   Title: Chief Operating Officer and General Counsel:

[Signature Page to FPAC Letter Agreement]



--------------------------------------------------------------------------------

Exhibit A

(TP Letter Agreement)



--------------------------------------------------------------------------------

Execution Version

Agreement

August 15, 2020

Third Point LLC

55 Hudson Yards

New York, NY 10001

and

Third Point Ventures LLC (as nominee of the TP Funds (as defined below))

Cloudbreak Aggregator LP

Far Point LLC

Third Point Offshore Master Fund L.P.

Third Point Ultra Master Fund L.P.

Third Point Partners Qualified L.P.

Third Point Partners L.P.

and

Third Point Enhanced L.P.

c/o Third Point LLC

55 Hudson Yards

New York, NY 10001

Ladies and Gentlemen:

In this letter agreement (this “Agreement”), reference is made to (i) the
Forward Purchase Agreement dated as of May 18, 2018 (the “Forward Purchase
Agreement”) between Far Point Acquisition Corporation (“FPAC”) and Cloudbreak
Aggregator LP (“Cloudbreak”), (ii) the letter agreement dated January 16, 2020
(the “ECL”) from each of Third Point Offshore Master Fund L.P., Third Point
Ultra Master Fund L.P., Third Point Partners Qualified L.P., Third Point
Partners L.P. and Third Point Enhanced L.P. (each a “TP Fund”) to Cloudbreak,
(iii) the Third Party Beneficiary Rights Letter dated January 16, 2020 (the “TPB
Letter”) among SL Globetrotter, L.P. (“Globetrotter”), Cloudbreak and the TP
Funds, and (iv) the Agreement and Plan of Merger dated as of January 16, 2020
(the “Merger Agreement” and, collectively with the Forward Purchase Agreement,
the ECL, the TPB Letter and the Share Purchase Agreements (as defined below),
each as the same may be amended, supplemented or otherwise modified from time to
time, the “TP Transaction Documents”) among New Topco, FPAC and the other
parties thereto, on the terms and subject to the conditions of which a Business
Combination (as defined in the Forward Purchase Agreement) will be consummated.
Capitalized terms used and not defined herein shall have the meanings given to
them in the Merger Agreement.

In consideration of the mutual promises, representations, warranties, covenants,
agreements and releases set forth herein, the parties hereto hereby agree as
follows:

 

1.

Representations and Warranties of TP Parties. Each of Third Point LLC,
Cloudbreak, the Founder, Third Point Ventures LLC (as nominee of the TP Funds)
and each TP Fund (collectively, the “TP Parties” and each, a “TP Party”),
severally but not jointly and as to itself only, represents and warrants to the
Seller Parties, New Topco, US Holdco, US Merger Sub and the Company
(collectively, the “GB Parties” and each, a “GB Party”) that:



--------------------------------------------------------------------------------

  (a)

Such TP Party is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation and has all requisite power and
authority to carry on its business as presently conducted and as proposed to be
conducted and to perform its obligations under this Agreement.

 

  (b)

Such TP Party has full power and authority to enter into this Agreement. This
Agreement, when executed and delivered by such TP Party, will constitute the
valid and legally binding obligation of such TP Party, enforceable against such
TP Party in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally, or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

  (c)

No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of such TP Party in connection
with the consummation of the transactions contemplated by this Agreement, other
than filings that may be required under applicable federal securities laws.

 

  (d)

The execution, delivery and performance by such TP Party of this Agreement and
the consummation by such TP Party of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
its organizational documents, (ii) of any instrument, judgment, order, writ or
decree to which it is a party or by which it is bound, (iii) under any note,
indenture or mortgage to which it is a party or by which it is bound, (iv) under
any lease, agreement, contract or purchase order to which it is a party or by
which it is bound or (v) of any provision of any federal or state statute, rule
or regulation applicable to such TP Party, in each case (other than clause
(i) above), which would have a material adverse effect on such TP Party or its
ability to consummate the transactions contemplated by this Agreement.

 

2.

Representations and Warranties of GB Parties. Each GB Party, severally but not
jointly and as to itself only, represents and warrants to the TP Parties that:

 

  (a)

Such GB Party is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation and has all requisite power and
authority to carry on its business as presently conducted and as proposed to be
conducted and to perform its obligations under this Agreement.

 

  (b)

Such GB Party has full power and authority to enter into this Agreement. This
Agreement, when executed and delivered by such GB Party, will constitute the
valid and legally binding obligation of such GB Party, enforceable against such
GB Party in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally, or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

2



--------------------------------------------------------------------------------

  (c)

No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of such GB Party in connection
with the consummation of the transactions contemplated by this Agreement, other
than filings that may be required under applicable federal securities laws.

 

  (d)

The execution, delivery and performance by such GB Party of this Agreement and
the consummation by such GB Party of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
its organizational documents, (ii) of any instrument, judgment, order, writ or
decree to which it is a party or by which it is bound, (iii) under any note,
indenture or mortgage to which it is a party or by which it is bound, (iv) under
any lease, agreement, contract or purchase order to which it is a party or by
which it is bound or (v) of any provision of any federal or state statute, rule
or regulation applicable to such GB Party, in each case (other than clause
(i) above), which would have a material adverse effect on such GB Party or its
ability to consummate the transactions contemplated by this Agreement.

 

3.

No Other Representations. Except for the specific representations and warranties
contained in Section 1 and Section 2, none of the TP Parties or the GB Parties
or any of their respective affiliates, nor any person acting on behalf of any of
them or any of their respective affiliates has made, makes or shall be deemed to
make any other express or implied representation or warranty with respect to
such TP Party or GB Party, as the case may be, and/or this Agreement, as
applicable, and the parties disclaim any such representation or warranty.

 

4.

Backstop and Other Commitments.

 

  (a)

Each TP Party shall not, directly or indirectly, elect to redeem any shares of
FPAC Common Stock in accordance with the Certificate of Incorporation in
connection with the Business Combination.

 

  (b)

As promptly as practicable following the date hereof and in any event within one
(1) Business Day, Cloudbreak and Globetrotter shall each agree to and enter into
an escrow agreement substantially in the form attached as Exhibit A hereto and
otherwise in form and substance reasonably acceptable to Cloudbreak and
Globetrotter (the “Escrow Agreement”) with an affiliate of JPMorgan (or another
financial institution selected by Globetrotter and reasonably acceptable to
Cloudbreak) as escrow agent (the “Escrow Agent”). The Escrow Agent will
establish an escrow account (“Escrow Account”) in accordance with the Escrow
Agreement. Within one (1) Business Day of establishment of the Escrow Account,
pursuant to the Escrow Agreement, Cloudbreak and/or its affiliates shall, and
the TP Funds, severally and not jointly, shall cause Cloudbreak and/or its
affiliates to, deposit, by wire transfer of U.S. dollars in immediately
available

 

3



--------------------------------------------------------------------------------

  funds, $61,000,000 (the “Escrow Amount”) into the Escrow Account. Cloudbreak
and Globetrotter each agree, and the Escrow Agreement shall provide, that upon
Globetrotter’s delivery of a direction letter (the “Direction Letter”)
confirming to the Escrow Agent that the Closing is scheduled to be consummated
on the next Business Day and directing the Escrow Agent to disburse from the
Escrow Account the Escrow Amount, the Escrow Agent shall promptly disburse from
the Escrow Account the Escrow Amount to FPAC to be held by FPAC in escrow and
applied to the purchase of the Forward Purchase Shares in accordance with the
Forward Purchase Agreement immediately prior to the Closing on the Closing Date.
If the Forward Purchase Price (as defined in the Forward Purchase Agreement) is
less than the Escrow Amount, then Cloudbreak and Globetrotter shall, no later
than the Closing Date, deliver a Direction Letter (signed by each of them) to
the Escrow Agent to disburse the amount equal to the excess of the Escrow Amount
over the Forward Purchase Price to Cloudbreak on or promptly after the Closing
Date. The Escrow Agreement shall provide that, if the Merger Agreement has been
terminated (as may be confirmed to the Escrow Agent by any party to the Escrow
Agreement), then the Escrow Amount will be immediately (and in any event, within
one (1) Business Day) returned to Cloudbreak. The TP Funds, severally and not
jointly, shall cause Cloudbreak to pay its portion of any fees, costs, expenses
and charges of whatever nature (the “Escrow Costs”) that are payable pursuant to
the terms of the Escrow Agreement and shall, severally and not jointly, make
available to Cloudbreak any funds as are necessary for Cloudbreak to pay the
Escrow Costs.

 

  (c)

In consideration of the provisions of this Agreement, immediately upon
consummation of the Closing pursuant to the Merger Agreement on the Closing
Date, the Founder shall, and Cloudbreak and the TP Funds shall cause the Founder
to, transfer to Globetrotter (or its designees) all New Topco Shares received by
them in respect of the Founder Shares pursuant to the Merger Agreement, all FPAC
Founder Contingent Shares, if applicable, and all FPAC Warrants in respect of
the Private Placement Warrants (as defined in the Warrant Agreement), other than
the New Topco Shares received by the Founder in respect of 4,316,321 Founder
Shares (the “Surviving Founder Shares”), which shall be retained by the Founder
and transferred to, or otherwise allocated by the Founder for the benefit of,
Thomas W. Farley, David Bonanno and Kelly Vallante as described in, and be
subject to the provisions described in, the term sheet attached hereto as
Exhibit B (the “Term Sheet”).

 

  (d)

To the extent applicable, each TP Party and any of their respective affiliates
shall, if it has not already done so, promptly (and in any event within one
(1) Business Day after the date hereof) submit (and not revoke) a duly completed
proxy to cause all FPAC Shares owned by it to be voted for the Business
Combination Proposal and the Adjournment Proposal (each as defined in the
effective Registration Statement on Form F-4 (Registration No. 333-236581).

 

4



--------------------------------------------------------------------------------

  (e)

Subject to compliance by the TP Parties with their obligations in this Agreement
and the consummation of the Forward Closing (as defined in the Forward Purchase
Agreement) with respect to $61,000,000 of Forward Purchase Shares or such lesser
amount as shall be required to be purchased pursuant to the terms of the Forward
Purchase Agreement (such compliance and consummation, the “Performance
Condition”), each GB Party hereby agrees not to enforce any of its rights or
claim any damages against any Third Point Releasee pursuant to:

 

  (i)

any TP Transaction Document or with respect to any matters arising therefrom;
and

 

  (ii)

the Share Purchase and Contribution Agreement, dated as of January 16, 2020, by
and among the TP Funds, New Topco, Cayman Holdings and FPAC (the “Holding Share
Purchase Agreement”) and the Share Purchase and Contribution Agreement, dated as
of January 16, 2020, by and among the TP Funds, New Topco, Globetrotter and FPAC
(the “Globetrotter Share Purchase Agreement” and, together with the Holding
Share Purchase Agreement, the “Share Purchase Agreements”) or with respect to
any matters arising therefrom.

 

  (f)

Subject to the Performance Condition, each of the TP Parties, Cayman Holdings
and Globetrotter (each, a “SHA Party”) hereby agrees that, immediately upon the
Shareholders Agreement becoming effective pursuant to Section 4.2 thereof (the
“SHA Effective Date”), each of the TP Parties is and shall be released and
discharged from any and all liabilities and obligations, and shall cease to have
any rights or benefits, under the Shareholders Agreement, and shall cease to be
a party to the Shareholders Agreement. Immediately upon the SHA Effective Date,
the SHA Parties further agree that all references, terms, rights and other
provisions set forth in Sections 2.1, 2.2 and 2.3 (and rights of approval or
consent under Article III) of the Shareholders Agreement pertaining to each of
the TP Parties is and shall be terminated. Each SHA Party agrees that this
Section 4(f) shall meet, and be deemed to meet, all requirements in respect of
amendment contained in the Shareholders Agreement.

 

  (g)

Each of New Topco, Globetrotter and the Founder (each, a “Relationship Party”)
hereby agrees that the Founder hereby is and shall be released and discharged
from any and all liabilities and obligations, and shall cease to have any rights
or benefits, under the Relationship Agreement, and shall cease to be a party to
the Relationship Agreement. The Relationship Parties further agree that all
references, terms, rights and other provisions of the Relationship Agreement
pertaining to the Founder, and the participation by the Founder in the
Relationship Agreement hereby is and shall be terminated. Each Relationship
Party agrees that this Section 4(f) shall meet, and be deemed to meet, all
requirements in respect of amendment contained in the Relationship Agreement.

 

  (h)

Each TP Party hereby agrees that such TP Party shall cease to have any rights or
benefits it may have under the Board Rules (as defined in the Relationship
Agreement), and that all references, terms, rights and other provisions of the
Board Rules pertaining to any of them is and shall be terminated.

 

5



--------------------------------------------------------------------------------

  (i)

The TP Parties agree not to discuss or communicate with any existing or
potential source of debt or equity financing for the Transactions with respect
to the Transactions, except with Globetrotter’s prior written consent (which
consent may be given or withheld in Globetrotter’s sole discretion and may be
conditioned upon Globetrotter participating in such discussion or
communication).

 

5.

Backstop Subscriber Amount Acknowledgement. Each TP Party agrees and
acknowledges that as a result of the TP Funds not providing cash funding in
excess of the Escrow Amount to Cloudbreak to purchase shares of FPAC Common
Stock under the Forward Purchase Agreement, the Seller Parties shall receive an
increased amount of Stock Consideration upon consummation of the Closing under
the Merger Agreement in accordance with Article II of the Merger Agreement. The
GB Parties represent and warrant that the capitalization table sent from
mwolfson@stblaw.com of Simpson Thacher & Bartlett LLP to EHalperin@willkie.com
of Willkie Farr & Gallagher LLP by email at or about 10:36 p.m. Eastern time on
August 15, 2020 accurately reflects, in all material respects, as of the date
sent and based upon the assumptions described therein, the expected
capitalization of New Topco immediately following the Closing, assuming a
maximum redemption scenario.

 

6.

Bank of Italy and Other Conditions; Termination of Merger Agreement.

 

  (a)

Each TP Party agrees that it will not, directly or indirectly, assert or
knowingly encourage FPAC, any other TP Party or any other party to any TP
Transaction Document or Transaction Document (other than a GB Party) to assert
that any condition to the consummation of the transactions contemplated by the
TP Transaction Documents and/or the Transaction Documents has not been
satisfied.

 

  (b)

Each of the TP Parties shall, and shall cause their affiliates to, promptly take
any and all reasonable actions (without prejudice to its rights under this
Agreement), as may be reasonably requested by any GB Party to enable the
Specified Condition and the other conditions to consummation of the Transactions
set forth in any TP Transaction Document or Transaction Document to be satisfied
or waived as soon as practicable after the date of this Agreement (or, in the
case of the conditions in Section 10.01(a) of the Merger Agreement, as requested
to enable any party to obviate the need for such condition to be satisfied),
including without limitation, if requested by any GB Party, supporting a reverse
stock split of the FPAC Common Stock with a view to enabling the New Topco
Shares to meet the minimum share price listing standards of the NYSE, including
by voting its shares of FPAC Common Stock, if necessary, to approve or
facilitate such a reverse stock split. Without limiting the generality of the
foregoing, each of the TP Parties shall not, directly or indirectly, and shall
cause their controlled affiliates not to, do or cause to be done anything that
such party reasonably expects might undermine or make more difficult the
satisfaction of any condition to consummation of the transactions set forth in
any TP Transaction Document or Transaction Document on or prior to the Closing
Date.

 

6



--------------------------------------------------------------------------------

  (c)

Each of the parties to this Agreement agrees that the two provisos at the end of
each of Sections 5(a) and (b) of the TPB Letter shall be deemed to be deleted
from the TPB Letter.

 

  (d)

Each of the TP Parties acknowledges that FPAC has confirmed and agreed that it
will not exercise any right it may have to terminate the Merger Agreement prior
to September 11, 2020, provided that FPAC is not prevented from taking any
actions required pursuant to the terms of the FPAC Organizational Documents
and/or the Trust Agreement.

 

  (e)

If at the Closing the listing approval condition set forth in Section 10.01(e)
of the Merger Agreement has not been satisfied, then after the Closing, New
Topco agrees to use commercially reasonable efforts to seek and obtain approval
for listing on the NYSE, NYSE American, NASDAQ, or another nationally or
internationally recognized stock exchange (each, a “Preferred Venue”) or another
stock exchange or the over-the-counter market, which may include OTCBB or pink
sheets (each, a “Another Venue”); provided that New Topco agrees to continue to
use commercially reasonable efforts to seek and obtain approval for listing on a
Preferred Venue even if it has already obtained approval for listing on Another
Venue. New Topco’s obligations under the first sentence of this Section 6(e)
shall terminate upon the earliest of: (i) twelve (12) months after the Closing
Date whether or not approval of such a listing has been obtained; (ii) obtaining
approval for listing on a Preferred Venue (whether before, at or after Closing),
provided that the penultimate sentence of this Section 6(e) will apply one time;
and (iii) consummation of any merger, consolidation or similar business
combination involving New Topco and as a result of which Globetrotter and its
Affiliates cease to own more than 50% of the outstanding New Topco Shares, or
any sale of all or substantially all of the assets of New Topco and its
subsidiaries taken as a whole (such earliest date, the “Termination Date”). New
Topco will not be obligated to use commercially reasonable efforts under this
Section 6(e) during any period when the conditions described in the definition
of “Blackout Period” in the Registration Rights Agreement would be met.
Following listing on a Preferred Venue, New Topco will use commercially
reasonable efforts to maintain such listing until the earlier to occur of clause
(i) and clause (iii) of the immediately foregoing sentence. For the avoidance of
doubt, upon termination of New Topco’s obligations under this Section 6(e)
(whether before, at, or after Closing), New Topco is not obligated to maintain
any listing (or to seek to obtain any other listing). If a listing has been
obtained in the twelve (12)-month period after the Closing Date, but New Topco
is de-listed (without voluntarily having sought such a de-listing) during such
twelve (12)-month period, then, in one instance only, the obligations in this
Section 6(e) will be reinstated until the Termination Date (and, for the
avoidance of doubt, the proviso in clause (ii) above will no longer apply). If
New Topco determines voluntarily to seek a de-listing and at such time
Cloudbreak and its Affiliates still own in aggregate at least 25% of the number
of New Topco Shares they owned immediately following the Closing, then New Topco
will notify Third Point LLC of such determination and use its commercially
reasonable efforts not to be delisted until ninety (90) days following the date
of such notice, except with the written consent of Third Point LLC, such consent
not to be unreasonably withheld or delayed; provided that New Topco’s
obligations in this sentence will terminate in any case on the earlier of two
(2) years after the Closing Date and a Termination Date under clause
(iii) above.

 

7



--------------------------------------------------------------------------------

  (f)

Globetrotter agrees to comply with its waivers and commitments in, and to
exercise all rights and powers that it has as a shareholder of the Company and
New Topco to cause the Group to enter into the agreements contemplated by and to
perform, that certain Waiver Letter dated July 13, 2020 from Globetrotter to
FPAC.

 

7.

Shareholders Agreement Acknowledgement. The TP Parties acknowledge and agree
that no TP Party has or will have any rights under the Shareholders Agreement
arising with respect to or in connection with any Transfer (as defined in the
Shareholder Agreement) of New Topco Shares by Globetrotter, Cayman Holdings or
any of their affiliates to one or more direct or indirect investors in
Globetrotter or Cayman Holdings.

 

8.

Other Agreements Acknowledgement. The TP Parties acknowledge and agree that no
TP Party has or will have any rights under any TP Transaction Document or
Transaction Document arising with respect to or in connection with any
amendment, waiver, supplement or other modification of any PIPE Agreement (other
than the Share Purchase Agreements) or any of the terms or conditions of any
PIPE Agreement (other than in respect of the Share Purchase Agreements), whether
before or after the Closing.

 

9.

Agreement Regarding FPAC Transaction Expenses. The TP Parties agree that if the
reasonable and documented out-of-pocket costs and expenses of outside counsel to
FPAC incurred on or prior to the Closing Date or with respect to post-closing
work performed by the Persons who served as outside counsel to FPAC prior to
Closing (the “Legal Expenses”) exceed $12,000,000, then within five (5) Business
Days following a written notice from Globetrotter setting forth the amount by
which the Legal Expenses exceed $12,000,000 (such amount, an “Excess”), together
with a calculation of each such Excess and reasonable supporting documentation
(it being agreed that, without limitation, copies of invoices (with appropriate
redactions for privileged or confidential information) will be deemed to be
reasonable supporting documentation), the TP Funds shall, severally and not
jointly, pay (or cause to be paid) by wire transfer of immediately available
funds to such account or accounts of the payee in respect of such Legal
Services, as shall be reflected in the invoice therefrom, provided that if a GB
Party has paid such payees then the TP Funds shall, severally and not jointly,
promptly pay (or cause to be paid), as a reimbursement, the amount such GB Party
has paid for such Legal Services by wire transfer of immediately available funds
to such account or accounts as Globetrotter shall direct in such notice.
Globetrotter may deliver notices under this Section 9 more than once and from
time to time as amounts of Excess become due and payable and shall use
reasonable efforts to provide no more than two such notices in any calendar
month. The TP Parties’ obligations under this Section 9 shall expire four
(4) months after the Closing Date, provided that any accrued but unpaid
obligations with respect to any notices duly received on or before the date that
is four (4) months after the Closing Date shall not expire unless and until such
obligations have been paid in full in accordance with this Section 9. The TP
Parties hereby agree, severally and not jointly, to reasonably cooperate with
the GB Parties with respect to discussions involving the Deferred Discount (as
defined in the Trust Agreement).

 

8



--------------------------------------------------------------------------------

10.

Releases.

 

  (a)

Effective upon the date hereof, the TP Parties on their own behalf and on behalf
of their current or former predecessors, successors, assigns, affiliates,
subsidiaries, parents, trustees, heirs, beneficiaries, executors,
administrators, insurers, agents, principals, officers, directors, employees,
owners, partners, members, managers, shareholders, heirs, servants, attorneys,
and trustees, and any persons or entities acting by, through, under, or in
concert with each of them (the “Third Point Releasors”), for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, do
hereby irrevocably and unconditionally release, acquit, and forever discharge
the GB Parties, as well as all of their current or former predecessors,
successors, assigns, affiliates, subsidiaries, parents, trustees, heirs,
beneficiaries, executors, administrators, insurers, agents, principals,
officers, directors, employees, owners, partners, members, managers,
shareholders, heirs, servants, attorneys, and trustees, and all persons acting
by, through, under, or in concert with any of them (the “Globetrotter
Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, civil penalties,
unpaid wages, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses (including attorneys’ fees and costs actually incurred) of
any nature whatsoever, known or unknown, suspected or unsuspected, anticipated
or unanticipated, choate or inchoate, which the Third Point Releasors now have,
or claim to have, or which the Third Point Releasors at any time heretofore had,
or claimed to have against the Globetrotter Releasees for or by reason of any
cause, matter, or thing whatsoever from the beginning of the world through and
including the date hereof, but only to the extent arising from or related to the
Merger Agreement, the TP Transaction Documents, the Transaction Documents and
the transactions contemplated thereby. For the avoidance of doubt, the Third
Point Releasors are not hereby releasing any claims for the enforcement of any
provision in this Agreement. The Third Point Releasors further covenant and
agree that (i) they will not sue or bring any action or cause of action,
including by way of third-party claim, cross-claim, or counterclaim, against any
of the Globetrotter Releasees in respect of any of the claims released in this
Section 10(a); (ii) they will not initiate or participate in bringing or
pursuing any class, collective, private attorney general, or other
representative action against any of the Globetrotter Releasees in respect of
any of the claims released in this Section 10(a); and (iii) they will not assist
any third party in initiating or pursuing a class, collective, private attorney
general, or other representative action in respect of any of the claims released
in this Section 10(a).

 

  (b)

Effective upon the date hereof, the GB Parties and Silver Lake Partners III
Cayman (AIV III), L.P., Silver Lake Technology Investors III Cayman, L.P., SL /
PG Global Blue Co-Invest, L.P., Silver Lake Technology Associates III Cayman,
L.P. and Silver Lake (Offshore) AIV GP III, Ltd., on their own behalf and on
behalf of their current or former predecessors, successors, assigns, affiliates,

 

9



--------------------------------------------------------------------------------

  subsidiaries, parents, trustees, heirs, beneficiaries, executors,
administrators, insurers, agents, principals, officers, directors, employees,
owners, partners, members, managers, shareholders, heirs, servants, attorneys,
and trustees, and any persons or entities acting by, through, under, or in
concert with each of them (the “Globetrotter Releasors”), for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, do
hereby irrevocably and unconditionally release, acquit, and forever discharge
the TP Parties, as well as all of their current or former predecessors,
successors, assigns, affiliates, subsidiaries, parents, trustees, heirs,
beneficiaries, executors, administrators, insurers, agents, principals,
officers, directors, employees, owners, partners, members, managers,
shareholders, heirs, servants, attorneys, and trustees, and all persons acting
by, through, under, or in concert with any of them (the “Third Point
Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, civil penalties,
unpaid wages, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses (including attorneys’ fees and costs actually incurred) of
any nature whatsoever, known or unknown, suspected or unsuspected, anticipated
or unanticipated, choate or inchoate, which the Globetrotter Releasors now have,
or claim to have, or which the Globetrotter Releasors at any time heretofore
had, or claimed to have against the Third Point Releasees for or by reason of
any cause, matter, or thing whatsoever from the beginning of the world through
and including the date hereof relating to any rights to require the Third Point
Releasees (i) to pay in excess of $61,000,000 pursuant to the Forward Purchase
Agreement, the ECL or the TPB Letter or (ii) to perform any obligations pursuant
to the terminated Share Purchase Agreements to which certain Third Point
Releasees are parties, or relating to the allegations of past wrongdoing
referenced in the August 7, 2020 letter from Williams & Connolly LLP “Re:
Assurance of GB Transaction Backstop and Other Obligations.” For the avoidance
of doubt, the Globetrotter Releasors are not hereby releasing any claims for the
enforcement of any provision in this Agreement or any claims against FPAC
arising under the Merger Agreement or any other Transaction Document. The
Globetrotter Releasors further covenant and agree that they (i) will not sue or
bring any action or cause of action, including by way of third-party claim,
cross-claim, or counterclaim, against any of the Third Point Releasees in
respect of any of the claims released in this Section 10(a); (ii) they will not
initiate or participate in bringing or pursuing any class, collective, or other
representative action against any of the Third Point Releasees in respect of any
of the claims released in this Section 10(a); and (iii) they will not assist any
third party in initiating or pursuing a class, collective, or other
representative action in respect of any of the claims released in this
Section 10(a). In the event of a breach of this Agreement at or prior to the
Closing by or on behalf of any of the Third Point Releasees, the release and
other covenants set forth in this Section 10(b) shall be null and void.
Notwithstanding the previous sentence, in the event of any breach of this
Agreement at or prior to the Closing by or on behalf of any of the Third Point
Releasees, which breach is both immaterial and not willful, if the Forward
Closing (as defined in the Forward Purchase Agreement) with respect to at least
$61,000,000 of Forward Purchase Shares or such lesser amount as shall be
required to be purchased pursuant to the Forward Purchase Agreement is fully
consummated and the Closing occurs, the release and other covenants set forth in
this Section 10(b) shall not be null and void and shall continue in force and
effect as if there had been no breach.

 

10



--------------------------------------------------------------------------------

11.

Miscellaneous.

 

  (a)

The rights and obligations under this Agreement may not be assigned or delegated
(whether by operation of law, merger, consolidation or otherwise) by any party
hereto without the prior written consent of the other party, and any attempted
assignment shall be null and void and of no force or effect.

 

  (b)

This Agreement may not be amended, and no provision hereof waived or modified,
except by an instrument signed by each of the parties hereto.

 

  (c)

All notices and other communications among the parties shall be in writing and
shall be deemed to have been duly given (i) when delivered in person, (ii) when
delivered after posting in the United States mail having been sent registered or
certified mail return receipt requested, postage prepaid, (iii) when delivered
by FedEx or other nationally recognized overnight delivery service) or (iv) when
e-mailed during normal business hours (and otherwise as of the immediately
following Business Day), addressed as follows:

 

  (i)

if to any TP Party, to:

c/o Third Point LLC

55 Hudson Yards

New York, NY 10001

Attention: Josh Targoff, Chief Operating Officer and General Counsel

Email: legal@thirdpoint.com

with a copy to:

Baker & Hostetler LLP

45 Rockefeller Plaza

New York, NY 10111

Attn: Steven H. Goldberg

Email: sgoldberg@bakerlaw.com

 

  (ii)

if to the GB Shareholders’ Representative or any other GB Party, as set forth in
the Merger Agreement (including with respect to copies),

or to such other address or addresses as any party hereto may from time to time
designate in writing to the other parties hereto.

 

  (d)

The parties hereto acknowledge and agree that each provision of this Agreement
is an essential and integral part of the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof.
Notwithstanding the foregoing, if any term or other provision of this Agreement
is adjudicated to be invalid or unenforceable, that shall not affect the other
terms or provisions of this Agreement, and the parties hereto shall use their
reasonable efforts to replace such term or provision with a substitute which is
valid and enforceable and the effect of which is as close to the intended effect
as possible as the term or provision which is being replaced.

 

11



--------------------------------------------------------------------------------

  (e)

Each of the parties hereto shall consult to the extent reasonably practicable
with the other parties hereto in issuing any press release related to the
Business Combination, or making any other similar formal public statement
announcing the transactions contemplated hereby, provided that such consultation
shall not be required if such release or other statement is required by Law, in
which case the party seeking to issue such release or make such statement shall
promptly provide the other parties hereto with notice thereof. Subject to the
releases in Section 10 hereof and in the other agreements referred to herein,
nothing in this Agreement shall prohibit or restrict any party from taking any
actions in connection with enforcing its rights and remedies against any person
related to, arising out of or in connection with the Business Combination, or
from issuing any press releases or making any public statements in connection
therewith, and, in each case, the preceding sentence will not apply to such
actions, press releases or public statements; provided that, if such action to
enforce is against a third party other than a TP Party, such press releases or
public statements shall not name any TP Party unless required by Law, in which
case the party seeking to issue such press release or make such public statement
shall promptly provide the other parties hereto with notice thereof.

 

  (f)

This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among or between the
parties with respect to the subject matter hereof.

 

  (g)

This Agreement shall be binding solely on, and inure solely to the benefit of,
the parties hereto and their respective successors and permitted assigns and
nothing set forth in this Agreement shall be construed to confer upon or give to
any Person, other than the parties hereto, the Globetrotter Releasees and the
Third Point Releasees and their respective successors and permitted assigns, any
benefits, rights or remedies under or by reason of, any provisions of this
Agreement.

 

  (h)

The descriptive headings herein are inserted for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
this Agreement.

 

  (i)

This Agreement may be executed in separate counterparts, each of which shall be
deemed an original but all of which together shall be considered one and the
same agreement, and shall become effective when counterparts have been signed by
each of the parties hereto and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. This Agreement
may be executed and delivered by facsimile transmission or as an email
attachment in portable document format (PDF).

 

12



--------------------------------------------------------------------------------

  (j)

This Agreement, and all claims or causes of action based upon, arising out of,
or related to this Agreement or the transactions contemplated hereby, shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to principles or rules of conflicts of laws to the
extent such principles or rules would require or permit the application of laws
of another jurisdiction.

 

  (k)

Any suit, action or other proceeding (“Action”) based upon, arising out of or
related to this Agreement, or the transactions contemplated hereby, shall be
brought in any federal or state court located in New York County, New York, and
each of the parties irrevocably submits to the exclusive jurisdiction of each
such court in any such Action, waives any objection it may now or hereafter have
to personal jurisdiction, venue or to convenience of forum, agrees that all
claims in respect of the Action shall be heard and determined only in any such
court, and agrees not to bring any Action arising out of or relating to this
Agreement or the transactions contemplated hereby in any other court. Nothing
herein contained shall be deemed to affect the right of any party to serve
process in any manner permitted by law, or to commence legal proceedings or
otherwise proceed against any other party in any other jurisdiction, in each
case, to enforce judgments obtained in any Action brought pursuant to this
Section 11(k). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON, ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

  (l)

The parties agree that irreparable damage for which monetary damages, even if
available, would not be an adequate remedy, would occur in the event that the
parties do not perform their obligations under the provisions of this Agreement
in accordance with its specified terms or otherwise breach such provisions. The
parties acknowledge and agree that, in addition to any remedy available at law
or in equity, (a) the parties shall be entitled to an injunction, specific
performance, or other equitable relief, to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof, without proof of
damages, and (b) the right of specific enforcement is an integral part of the
transactions contemplated by this Agreement and without that right, none of the
parties would have entered into this Agreement. Each party agrees that it will
not oppose the granting of specific performance and other equitable relief on
the basis that the other parties have an adequate remedy at law or that an award
of specific performance is not an appropriate remedy for any reason at law or
equity.

[Remainder of this page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

Very truly yours, SL GLOBETROTTER, L.P., individually and in its capacity as the
GB Shareholders’ Representative By:   SL Globetrotter GP, Ltd., its general
partner By:  

 

  Name: Joseph Osnoss   Title: Managing Director



--------------------------------------------------------------------------------

Accepted and agreed: GLOBAL BLUE GROUP HOLDING AG By:  

 

  Name: Joseph Osnoss   Title: Director GLOBAL BLUE GROUP AG By:  

 

  Name: Jacques Stern   Title: President and CEO GLOBAL BLUE US HOLDCO LLC By:  
Global Blue Group Holding AG, its managing member By:  

 

  Name: Joseph Osnoss   Title: President and Secretary GLOBAL BLUE US MERGER SUB
INC. By:  

 

  Name: Joseph Osnoss   Title: President and Secretary GLOBAL BLUE HOLDING L.P.
By:   SL Globetrotter GP, Ltd., its general partner By:  

 

  Name: Joseph Osnoss   Title: Managing Director JACQUES STERN, solely in his
capacity as the Management Representative By:  

 

  Name: Jacques Stern



--------------------------------------------------------------------------------

SILVER LAKE PARTNERS III CAYMAN (AIV III), L.P., solely with respect to
Section 10(b) By: Silver Lake Technology Associates III Cayman, L.P., its
general partner By: Silver Lake (Offshore) AIV GP III, Ltd., its general partner
By:  

 

  Name: Joseph Osnoss   Title: Director SILVER LAKE TECHNOLOGY INVESTORS III
CAYMAN, L.P., solely with respect to Section 10(b) By: Silver Lake Technology
Associates III Cayman, L.P., its general partner By: Silver Lake (Offshore) AIV
GP III, Ltd., its general partner By:  

 

  Name: Joseph Osnoss   Title: Director SL / PG GLOBAL BLUE CO-INVEST, L.P.,
solely with respect to Section 10(b) By:   SL Globetrotter GP, Ltd., its general
partner By:  

 

  Name: Joseph Osnoss   Title: Director



--------------------------------------------------------------------------------

SILVER LAKE TECHNOLOGY ASSOCIATES III CAYMAN, L.P., solely with respect to
Section 10(b) By: Silver Lake (Offshore) AIV GP III, Ltd., its general partner
By:  

 

  Name: Joseph Osnoss   Title: Director SILVER LAKE (OFFSHORE) AIV GP III, LTD.,
solely with respect to Section 10(b) By:  

 

  Name: Joseph Osnoss   Title: Director



--------------------------------------------------------------------------------

Accepted and agreed: CLOUDBREAK AGGREGATOR LP By:   Third Point LLC, its
investment manager By:  

                     

  Name:   Title: FAR POINT LLC By:   Third Point LLC, investment manager of
Cloudbreak Aggregator LP, its managing member By:  

                 

  Name:   Title: THIRD POINT LLC By:  

             

  Name:   Title: THIRD POINT VENTURES LLC (as nominee of the TP Funds) By:  

             

  Name:   Title:



--------------------------------------------------------------------------------

Accepted and agreed: THIRD POINT OFFSHORE MASTER FUND L.P. By:   Third Point
LLC, its investment manager By:  

                          

  Name:   Title: THIRD POINT ULTRA MASTER FUND L.P. By:   Third Point LLC, its
investment manager By:  

 

  Name:   Title: THIRD POINT PARTNERS QUALIFIED L.P. By:   Third Point LLC, its
investment manager By:  

 

  Name:   Title: THIRD POINT PARTNERS L.P. By:   Third Point LLC, its investment
manager By:  

 

  Name:   Title: THIRD POINT ENHANCED L.P. By:   Third Point LLC, its investment
manager By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit A

Escrow Agreement



--------------------------------------------------------------------------------

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is entered into as of August [●], 2020,
by and among Cloudbreak Aggregator LP (“Party A”), SL Globetrotter, L.P. (“Party
B” and together with Party A, sometimes referred to individually as “Party” and
collectively as the “Parties”) and JPMorgan Chase Bank, N.A. (“Escrow Agent”).

WHEREAS, the Parties have agreed to deposit in escrow certain funds and wish
such deposit to be subject to the terms and conditions set forth herein.

1. Appointment. The Parties hereby appoint Escrow Agent as their escrow agent
for the purposes set forth herein, and Escrow Agent hereby accepts such
appointment under the terms and conditions set forth herein.

2. Escrow Deposit; Investment. (a) Party B agrees to direct Party A to deposit,
within one (1) Business Day following the establishment of the demand deposit
account (the “Escrow Account”), with Escrow Agent the sum of $61,000,000 (the
“Escrow Deposit”). Escrow Agent shall hold the Escrow Deposit in one or more
demand deposit accounts. No investment of the Escrow Deposit will be permitted
during the term of this Agreement.

(b) The Parties hereby represent to Escrow Agent that no tax withholding or
information reporting of any kind is required by Escrow Agent.

3. Disposition and Termination. (a) The Parties shall act in accordance with,
and Escrow Agent shall release the Escrow Deposit or portion thereof in this
Section 3(a) as follows:

(i) Party B will deliver a written direction letter, with e-mail being
sufficient, in substantially the form of Exhibit A annexed hereto (the
“Direction Letter”) to Escrow Agent (i) confirming to Escrow Agent that the
closing under the Agreement and Plan of Merger dated as of January 16, 2020 (the
“Merger Agreement”) by and among Party B, Far Point Acquisition Corporation, a
Delaware corporation (“FPAC”) and the other parties thereto is scheduled to be
consummated on the next Business Day following delivery of the Direction Letter
and (ii) directing Escrow Agent to disburse from the Escrow Account the Escrow
Deposit to the account of FPAC specified herein (the “FPAC Account”). Following
receipt of the Direction Letter, Escrow Agent shall promptly disburse, via wire
transfer of immediately available funds, the Escrow Deposit to the FPAC Account
and provide to Party A and Party B federal reference numbers for the wire
transfer. If the Forward Purchase Price (as defined in the Forward Purchase
Agreement dated as of May 18, 2018 between FPAC and Party A) is less than the
Escrow Deposit, then Party A and Party B shall, no later than the Closing Date,
deliver a direction letter (signed by each of them) to Escrow Agent to disburse
the amount equal to the excess of the Escrow Deposit over the Forward Purchase
Price to Party A on or promptly after the Closing Date. If the Merger Agreement
has been terminated (as may be confirmed to Escrow Agent by Party A or Party B),
then the Escrow Deposit will be immediately (and in any event, within one (1)
Business Day) returned to Party A. The Parties acknowledge and agree that Party
A shall have no right to object to any Direction Letter and any objection or
other instruction which attempts to prevent or delay the release of any such
funds pursuant to any Direction Letter shall be ignored by the Escrow Agent
without any liability. Escrow Agent may rely upon the validity, accuracy, and
content of the statements contained in any Direction Letter or confirmation
delivered pursuant to this Section 3. Party B shall simultaneously provide a
copy of any Direction Letter to Party A. Escrow Agent shall be entitled to
conclusively presume that Party A contemporaneously received each Direction
Letter received by Escrow Agent.

(ii) Escrow Agent shall disburse the Escrow Deposit, or any portion thereof, to
Party A upon the joint written instruction of both Party A and Party B in
substantially the form of Exhibit B annexed hereto (a “Joint Instruction”).

Notwithstanding anything to the contrary set forth in Section 8, and other than
as set forth above, any instructions setting forth, claiming, containing,
objecting to, or in any way related to the transfer or distribution of the
Escrow Deposit, must be in writing and executed by the appropriate Party or
Parties as evidenced by the signatures of the person or persons signing this
Agreement or one of the designated persons as set forth on the Designation of
Authorized Representatives attached hereto as Schedule 1-A and 1-B (each an
“Authorized Representative”), and delivered to Escrow Agent only by confirmed
facsimile or as a Portable Document Format (“PDF”) attached to an

 



--------------------------------------------------------------------------------

email only at the fax number or email address set forth in Section 8 below. Each
Designation of Authorized Representatives shall be signed by a Secretary, any
Assistant Secretary or other duly authorized person of the named Party. No
instruction for or related to the transfer or distribution of the Escrow Deposit
shall be deemed delivered and effective unless Escrow Agent actually shall have
received it by facsimile or as a PDF attached to an email only at the fax number
or email address set forth in Section 8 and in the case of a facsimile, as
evidenced by a confirmed transmittal to the Party’s or Parties’ transmitting fax
number. Escrow Agent shall not be liable to any Party or other person for
refraining from acting upon any instruction for or related to the transfer or
distribution of the Escrow Deposit if delivered to any other fax number or email
address, including but not limited to a valid email address of any employee of
Escrow Agent. Notwithstanding anything to the contrary, the Parties acknowledge
and agree that Escrow Agent (i) shall have no obligation to take any action in
connection with this Agreement on a non-Business Day and any action Escrow Agent
may otherwise be required to perform on a non-Business Day may be performed by
Escrow Agent on the following Business Day and (ii) may not transfer or
distribute the Escrow Deposit until Escrow Agent has completed its security
procedures.

(b) Each Party authorizes Escrow Agent to use the funds transfer instructions
(“Initial Standing Instructions”) specified for it below to disburse any funds
due to FPAC without a verifying call-back or email confirmation as set forth
below:

 

FPAC:    Bank Name:    Bank Address:    ABA number:    Credit A/C Name:   
Credit A/C #    If Applicable:        FFC A/C Name:        FFC A/C #:        FFC
A/C Address:   

(c) In the event any funds transfer instructions other than the Initial Standing
Instructions are set forth in a permitted instruction from a Party or the
Parties in accordance with this Agreement (any such additional funds transfer
instructions, “Additional Standing Instructions” and, together with the Initial
Standing Instructions, the “Standing Instructions”), Escrow Agent will confirm
such Additional Standing Instructions by a telephone call-back or email
confirmation to an Authorized Representative of such Party or Parties, and
Escrow Agent may rely and act upon the confirmation of anyone purporting to be
that Authorized Representative. No funds will be disbursed until such
confirmation occurs. Each Party agrees that after such confirmation, Escrow
Agent may continue to rely solely upon such Additional Standing Instructions and
all identifying information set forth therein for such beneficiary without an
additional telephone call-back or email confirmation. Further, it is understood
and agreed that if multiple disbursements are provided for under this Agreement
pursuant to any Standing Instructions, only the date, amount and/or description
of payments may change without requiring a telephone call-back or email
confirmation.

(d) The persons designated as Authorized Representatives and telephone numbers
for same may be changed only in a writing executed by an Authorized
Representative or other duly authorized person of the applicable Party setting
forth such changes and actually received by Escrow Agent via facsimile or as a
PDF attached to an email. Escrow Agent will confirm any such change in
Authorized Representatives by a telephone call-back or email confirmation to an
Authorized Representative and Escrow Agent may rely and act upon the
confirmation of anyone purporting to be that Authorized Representative.

(e) Escrow Agent, any intermediary bank and the beneficiary’s bank in any funds
transfer may rely upon the identifying number of the beneficiary’s bank or any
intermediary bank included in a funds transfer instruction provided by a Party
or the Parties and, if applicable, confirmed in accordance with this Agreement.
Further, the beneficiary’s bank in the funds transfer instructions may make
payment on the basis of the account number provided in such Party’s or the
Parties’ instruction and, if applicable, confirmed in accordance with this
Agreement even though it identifies a person different from the named
beneficiary.

(f) “Business Day” shall mean any day other than a Saturday, Sunday or a day on
which banks are required or authorized to be closed in New York, New York. The
Parties acknowledge that the security procedures set forth in this Section 3 are
commercially reasonable. Upon delivery of the Escrow Deposit in full by Escrow
Agent pursuant to this Section 3, this Agreement shall terminate, and all the
related account(s) shall be closed, subject to the provisions of Sections 6 and
7.

 

2



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained in this Agreement, in the
event that an electronic signature is affixed to any instruction, which
instruction is not the Initial Standing Instructions (a “Non-Initial Standing
Instruction”), issued hereunder to disburse or transfer funds, such Non-Initial
Standing Instruction shall be confirmed by a verifying call-back (or email
confirmation) to an Authorized Representative.

4. Escrow Agent. Escrow Agent shall have only those duties as are specifically
and expressly provided herein, which shall be deemed purely ministerial in
nature, and no other duties, including but not limited to any fiduciary duty,
shall be implied. Notwithstanding anything to the contrary, Escrow Agent has no
knowledge of, nor any obligation to comply with, the terms and conditions of any
other agreement, Escrow Agent shall not be responsible for determining the
meaning of any capitalized term not entirely defined herein, nor shall Escrow
Agent be required to determine if any Party has complied with any other
agreement. Notwithstanding the terms of any other agreement, the terms and
conditions of this Agreement shall control the actions of Escrow Agent. Escrow
Agent may conclusively rely upon any written notice, document, instruction or
request delivered by the Parties believed by it to be genuine and to have been
signed by an Authorized Representative(s), as applicable, without inquiry and
without requiring substantiating evidence of any kind and Escrow Agent shall be
under no duty to inquire into or investigate the validity, accuracy or content
of any such document, notice, instruction or request. Any notice, document,
instruction or request delivered by a Party but not contemplated under this
Agreement may be disregarded by Escrow Agent. Escrow Agent shall not be liable
for any action taken, suffered or omitted to be taken by it in good faith except
to the extent that Escrow Agent’s gross negligence or willful misconduct was the
cause of any direct loss to either Party. Escrow Agent may execute any of its
powers and perform any of its duties hereunder directly or through affiliates or
agents. In the event Escrow Agent shall be uncertain, or believes there is some
ambiguity, as to its duties or rights hereunder or receives instructions, claims
or demands from any Party hereto which in Escrow Agent’s judgment conflict with
the provisions of this Agreement, or if Escrow Agent receives conflicting
instructions from the Parties, Escrow Agent shall be entitled either to:
(a) refrain from taking any action until it shall be given (i) a joint written
direction executed by Authorized Representatives of the Parties which eliminates
such ambiguity or conflict or (ii) a court order issued by a court of competent
jurisdiction (it being understood that Escrow Agent shall be entitled
conclusively to rely and act upon any such court order and shall have no
obligation to determine whether any such court order is final); or (b) file an
action in interpleader. Escrow Agent shall have no duty to solicit any payments
which may be due it or the Escrow Deposit, including, without limitation, the
Escrow Deposit nor shall Escrow Agent have any duty or obligation to confirm or
verify the accuracy or correctness of any amounts deposited with it hereunder.
Anything in this Agreement to the contrary notwithstanding, in no event shall
Escrow Agent be liable for special, incidental, punitive, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

5. Succession. Escrow Agent may resign and be discharged from its duties or
obligations hereunder by giving no less than thirty (30) days advance notice in
writing of such resignation to the Parties or may be removed, with or without
cause, by the Parties at any time after giving not less than thirty (30) days
advance joint written notice to Escrow Agent. Escrow Agent’s sole responsibility
after such thirty (30) day notice period expires shall be to hold the Escrow
Deposit (without any obligation to reinvest the same) and to deliver the same to
a designated substitute escrow agent, if any, appointed by the Parties, or such
other person designated by the Parties, or in accordance with the directions of
a final, non-appealable court order, at which time of delivery, Escrow Agent’s
obligations hereunder shall cease and terminate. If prior to the effective
resignation or removal date, the Parties have failed to appoint a successor
escrow agent, or to instruct Escrow Agent to deliver the Escrow Deposit to
another person as provided above, or if such delivery is contrary to applicable
law, at any time on or after the effective resignation date, Escrow Agent may
either (a) interplead the Escrow Deposit with a court located in the State of
New York and the costs, expenses and reasonable attorney’s fees which are
incurred in connection with such proceeding may be charged against and withdrawn
from the Escrow Deposit; or (b) appoint a successor escrow agent of its own
choice. Any appointment of a successor escrow agent shall be binding upon the
Parties and no appointed successor escrow agent shall be deemed to be an agent
of Escrow Agent. Escrow Agent shall deliver the Escrow Deposit to any appointed
successor escrow agent, at which time Escrow Agent’s obligations under this
Agreement shall cease and terminate. Any entity into which Escrow Agent may be
merged or converted or with which it may be consolidated, or any entity to which
all or substantially all the escrow business may be transferred, shall be Escrow
Agent under this Agreement without further act.

6. Compensation; Acknowledgment. (a) Upon the earlier of closing of the
transactions pursuant to the Merger Agreement or within 30 days of the date
hereof, Party A and Party B shall be severally and not jointly liable to pay
Escrow Agent fifty (50) percent of the fees set forth in Schedule 2.

(b) Each of the Parties further agrees to the disclosures and agreements set
forth in Schedule 2.

 

3



--------------------------------------------------------------------------------

7. Indemnification and Reimbursement. Party A and Party B shall be severally and
not jointly liable for fifty (50) percent of any fees, costs and expenses to
indemnify, defend, hold harmless, pay or reimburse Escrow Agent and its
affiliates and their respective successors, assigns, directors, agents and
employees (the “Indemnitees”) from and against any and all losses, damages,
claims, liabilities, costs or expenses (including attorney’s fees) (collectively
“Losses”), resulting directly or indirectly from (a) Escrow Agent’s performance
of this Agreement, except to the extent that such Losses are determined by a
court of competent jurisdiction to have been caused by the gross negligence,
willful misconduct, breach of this Agreement or bad faith of such Indemnitee;
and (b) Escrow Agent’s following, accepting or acting upon any instructions or
directions, whether joint or singular, from the Parties received in accordance
with this Agreement. The Escrow Agent shall not have any right of set-off
against the Escrow Deposit for the payment of any claim for indemnification,
fees, expenses and amounts due to Escrow Agent or an Indemnitee. The obligations
set forth in this Section 7 shall survive the resignation, replacement or
removal of Escrow Agent or the termination of this Agreement.

8. Notices. Except as otherwise provided in Section 3, all communications
hereunder shall be in writing or set forth in a PDF attached to an email, and
shall be delivered by facsimile, email or overnight courier only to the
appropriate fax number, email address, or notice address set forth for each
party as follows:

 

If to Party A:

   c/o Third Point LLC    55 Hudson Yards    New York, New York 10001   
Attention: Josh Targoff, Chief Operating Officer and General Counsel    Tel No.:
   Fax No.:    Email Address: legal@thirdpoint.com

Account statements

  

and billing:

   [Insert address if different from above]

With copies to:

   Baker & Hostetler LLP    45 Rockefeller Plaza    New York, New York 10111   
Attention: Steven H. Goldberg    Tel No.: 212-589-4219    Fax No.: 212-589-4201
   Email Address: sgoldberg@bakerlaw.com

If to Party B:

   c/o Silver Lake Europe LLP    Broadbent House, 65 Grosvenor Street,    London
W1K 3LH    Attention: Legal Depart    Email: LegalStaff-UK@silverlake.com

Account statements

  

and billing:

   [Insert address if different from above]

With copies to:

   Simpson Thacher & Bartlett LLP    425 Lexington Avenue    New York, New York
10017    Attention: Michael O. Wolfson    Tel No.: 212-455-2945    Email
Address: mwolfson@stblaw.com

If to Escrow Agent:

   JPMorgan Chase Bank, N.A.    Escrow Services   

4 New York Plaza, 11th Floor

New York, NY, 10004

   Attention: Tameka Wilks / Brendan Mahlan    Fax No.: (212) 552-2812    Email
Address: ec.escrow@jpmorgan.com

9. Compliance with Directives. In the event that a legal garnishment,
attachment, levy, restraining notice, court order or other governmental order (a
“Directive”) is served with respect to any of the Escrow Deposit, or the
delivery thereof shall be stayed or enjoined by a Directive, Escrow Agent is
hereby expressly authorized, in its sole discretion, to obey and comply with all
such Directives so entered or issued, and in the event that Escrow Agent obeys
or complies with any such Directive it shall not be liable to any of the Parties
hereto or to any other person by reason of such compliance notwithstanding such
Directive be subsequently reversed, modified, annulled, set aside or vacated.

 

4



--------------------------------------------------------------------------------

10. Miscellaneous. (a) The provisions of this Agreement may be waived, altered,
amended or supplemented only by a writing signed by Escrow Agent and the
Parties. Neither this Agreement nor any right or interest hereunder may be
assigned by any Party without the prior consent of Escrow Agent and the other
Party and any assignment in violation of this Agreement shall be ineffective and
void. This Agreement shall be governed by and construed under the laws of the
State of New York. Each Party and Escrow Agent irrevocably waives any objection
on the grounds of venue, forum non-conveniens or any similar grounds and
irrevocably consents to service of process by mail or in any other manner
permitted by applicable law and consents to the jurisdiction of the courts
located in the State of New York. To the extent that in any jurisdiction either
Party may now or hereafter be entitled to claim for itself or its assets,
immunity from suit, execution, attachment (before or after judgment) or other
legal process or immunity from liability, such Party shall not claim, and hereby
irrevocably waives, such immunity. Escrow Agent and the Parties further hereby
waive any right to a trial by jury with respect to any lawsuit or judicial
proceeding arising or relating to this Agreement.

(b) No party to this Agreement is liable to any other party for losses due to,
or if it is unable to perform its obligations under the terms of this Agreement
because of, acts of God, fire, war, terrorism, floods, strikes, electrical
outages, equipment or transmission failure, or other causes reasonably beyond
its control. This Agreement and any joint instructions from the Parties may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument or
instruction, as applicable. This Agreement may be executed and transmitted by
facsimile or as a PDF attached to an email and each such execution shall be of
the same legal effect, validity and enforceability as a manually executed
original, wet-inked signature. All signatures of the parties to this Agreement
may be transmitted by facsimile or as a PDF attached to an email, and such
facsimile or PDF will, for all purposes, be deemed to be the original signature
of such party whose signature it reproduces, and will be binding upon such
party. If any provision of this Agreement is determined to be prohibited or
unenforceable by reason of any applicable law of a jurisdiction, then such
provision shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
thereof, and any such prohibition or unenforceability in such jurisdiction shall
not invalidate or render unenforceable such provisions in any other
jurisdiction. The Parties each represent, warrant and covenant that (i) each
document, notice, instruction or request provided by such Party to Escrow Agent
shall comply with applicable laws and regulations; (ii) such Party has full
power and authority to enter into this Agreement and to perform all of the
duties and obligations to be performed by it hereunder; and (iii) the person(s)
executing this Agreement on such Party’s behalf and certifying Authorized
Representatives in the applicable Schedule 1 has been duly and properly
authorized to do so, and each Authorized Representative of such Party has been
duly and properly authorized to take actions specified for such person in the
applicable Schedule 1. Except as expressly provided in Section 7 above, nothing
in this Agreement, whether express or implied, shall be construed to give to any
person or entity other than Escrow Agent and the Parties any legal or equitable
right, remedy, interest or claim under or in respect of the Escrow Deposit or
this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

PARTY A: CLOUDBREAK AGGREGATOR LP By: Third Point LLC, its investment manager
By:  

                 

  Name:   Title:

 

6



--------------------------------------------------------------------------------

PARTY B: SL GLOBETROTTER, L.P. By: SL Globetrotter GP, Ltd., its general partner
By:  

                 

  Name:   Title:

 

7



--------------------------------------------------------------------------------

ESCROW AGENT:

JPMORGAN CHASE BANK, N.A.

 

By:  

                 

Name:  

 

Title:  

 

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Form of Direction Letter

JPMorgan Chase Bank, N.A., Escrow Services

4 New York Plaza, 11th Floor

New York, NY, 10004

Fax No.: (212) 552-2812

Email Address: ec.escrow@jpmorgan.com

Attention: Tameka Wilks / Brendan Mahlan

Date:

Re: Cloudbreak Aggregator LP and SL Globetrotter, L.P. – Escrow Agreement dated
[       ]

Escrow Account no. [     ]

Dear Sir/Madam:

We refer to an escrow agreement dated [     ] by and among Cloudbreak Aggregator
LP (“Party A”), SL Globetrotter, L.P. (“Party B”) and JPMorgan Chase Bank, N.A.,
as Escrow Agent (the “Escrow Agreement”).

Capitalized terms in this letter that are not otherwise defined shall have the
same meaning given to them in the Escrow Agreement.

Pursuant to Section [     ] of the Escrow Agreement, Party B hereby confirms to
Escrow Agent:

(i) that the closing under the Agreement and Plan of Merger dated as of
January 16, 2020 (the “Merger Agreement”) by and among Party B, Far Point
Acquisition Corporation, a Delaware corporation (“FPAC”) and the other parties
thereto is scheduled to be consummated on the next Business Day following
delivery of the Direction Letter and

(ii) directs the Escrow Agent to disburse from the Escrow Account the Escrow
Deposit to the account of FPAC specified herein (the “FPAC Account”).

Amount:

(In writing)

Beneficiary

City

Country

US Instructions:

Bank

Bank address

ABA Number:

Credit A/C Name:

Credit A/C #:

Credit A/C Address:

If Applicable:

FFC A/C Name:

FFC A/C #:

FFC A/C Address:

International Instructions:

Bank Name:

Bank Address

SWIFT Code:

US Pay Through ABA:

Credit A/C Name:

Credit A/C # (IBAN #):

Credit A/C Address:

If Applicable:

FFC A/C Name:

FFC A/C # (IBAN #):

FFC A/C Address:

 

9



--------------------------------------------------------------------------------

PARTY B:

SL Globetrotter, L.P.

By: _________________________________

Name:

Title:

Date:

 

 

10



--------------------------------------------------------------------------------

EXHIBIT B

Form of Joint Instruction

JPMorgan Chase Bank, N.A., Escrow Services

4 New York Plaza, 11th Floor

New York, NY, 10004

Fax No.: (212) 552-2812

Email Address: ec.escrow@jpmorgan.com

Attention: Tameka Wilks / Brendan Mahlan

Date:

Re: Cloudbreak Aggregator LP and SL Globetrotter, L.P. – Escrow Agreement dated
[       ]

Escrow Account no. [     ]

Dear Sir/Madam:

We refer to an escrow agreement dated [       ] by and among Cloudbreak
Aggregator LP (“Party A”), SL Globetrotter, L.P. (“Party B”), and JPMorgan Chase
Bank, N.A., as Escrow Agent (the “Escrow Agreement”).

Capitalized terms in this letter that are not otherwise defined shall have the
same meaning given to them in the Escrow Agreement.

Pursuant to Section [__] of the Escrow Agreement, Party A and Party B instructs
Escrow Agent to release the Escrow Deposit, or the portion specified below, to
the specified party as instructed below.

Amount

(In writing)

Beneficiary

City

Country

US Instructions:

Bank

Bank address

ABA Number:

Credit A/C Name:

Credit A/C #:

Credit A/C Address:

If Applicable:

FFC A/C Name:

FFC A/C #:

FFC A/C Address:

International Instructions:

Bank Name:

Bank Address

SWIFT Code:

US Pay Through ABA:

Credit A/C Name:

Credit A/C # (IBAN #):

Credit A/C Address:

If Applicable:

FFC A/C Name:

FFC A/C # (IBAN #):

FFC A/C Address:

 

11



--------------------------------------------------------------------------------

PARTY A:

Cloudbreak Aggregator LP

By: ________________________

Name:

Title:

Date:

PARTY B:

SL Globetrotter, L.P.

By: _________________________________

Name:

Title:

Date:

 

12



--------------------------------------------------------------------------------

Schedule 1-A

Cloudbreak Aggregator LP

DESIGNATION OF AUTHORIZED

REPRESENTATIVES

The undersigned, ________________________, being the duly elected, qualified and
acting ________________________ of Cloudbreak Aggregator LP (“Party A”), does
hereby certify:

1. That each of the following representatives is at the date hereof an
Authorized Representative, as such term is defined in the Escrow Agreement,
dated August [•], 2020, by and among Party A, Party B and Escrow Agent (the
“Escrow Agreement”), that the signature appearing opposite each Authorized
Representative’s name is the true and genuine signature of such Authorized
Representative, and that each Authorized Representative’s contact information is
current and up-to-date at the date hereof. Each of the Authorized
Representatives is authorized to issue instructions, confirm funds transfer
instructions by callback or email confirmation and effect changes in Authorized
Representatives, all in accordance with the terms of the Escrow Agreement.
Callbacks or emails confirming an instruction shall be made to an Authorized
Representative other than the Authorized Representative who issued the
instruction unless (a) only a single Authorized Representative is designated
below, (b) the information set forth below changes and is not updated by Party A
such that only the Authorized Representative who issued the instruction is
available to receive a callback or email confirmation, or (c) Party A is an
individual. Party A acknowledges that pursuant to this Schedule, Escrow Agent is
offering an option for callback or email confirmation to a different Authorized
Representative, and if Party A nevertheless names only a single Authorized
Representative or fails to update Authorized Representative information, Party A
agrees to be bound by any instruction, whether or not authorized, confirmed by
callback or email confirmation to the issuer of the instruction.

[Insert names and contact information of individuals who can be readily
available to provide instructions and/or confirm disbursements on the telephone,
as needed.]

 

NAME   SIGNATURE   TELEPHONE, CELL NUMBER and EMAIL
ADDRESS

__________________________

  __________________________   (ph)__________________________    
(cell)_________________________     (email)_______________________

__________________________

  __________________________   (ph)__________________________    
(cell)_________________________     (email)________________________

__________________________

  __________________________   (ph)__________________________    
(cell)_________________________     (email)________________________

2. Email confirmation is only permitted to a corporate email address for
purposes of this Schedule. Any personal email addresses provided will not be
used for email confirmation.

3. This Schedule may be signed in counterparts and the undersigned certifies
that any signature set forth on an attachment to this Schedule is the true and
genuine signature of an Authorized Representative and that each such Authorized
Representative’s contact information is current and up-to-date at the date
hereof.

4. That pursuant to Party A’s governing documents, as amended, the undersigned
has the power and authority to execute this Designation on behalf of Party A,
and that the undersigned has so executed this Designation this _____ day of
August, 2020.

5. Notwithstanding the above, if Party A is an individual, no signature will be
required below.

 

Signature:  

 

Name:  

 

Title:  

 

 

13



--------------------------------------------------------------------------------

FOR YOUR SECURITY, PLEASE CROSS OUT ALL UNUSED SIGNATURE LINES ON THIS

SCHEDULE 1-A

All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an email,
must include the signature (or electronic signature subject to the conditions
set forth in the Escrow Agreement) of the Authorized Representative authorizing
said funds transfer on behalf of such Party.

 

14



--------------------------------------------------------------------------------

Schedule 1-B

SL GLOBETROTTER, L.P.

DESIGNATION OF AUTHORIZED

REPRESENTATIVES

The undersigned, ________________________, being the duly elected, qualified and
acting ________________________ of SL Globetrotter, L.P. (“Party B”), does
hereby certify:

 

  1.

That each of the following representatives is at the date hereof an Authorized
Representative, as such term is defined in the Escrow Agreement, dated August
[•], 2020, by and among Party A, Party B and Escrow Agent (the “Escrow
Agreement”), that the signature appearing opposite each Authorized
Representative’s name is the true and genuine signature of such Authorized
Representative, and that each Authorized Representative’s contact information is
current and up-to-date at the date hereof. Each of the Authorized
Representatives is authorized to issue instructions, confirm funds transfer
instructions by callback or email confirmation and effect changes in Authorized
Representatives, all in accordance with the terms of the Escrow Agreement.
Callbacks or emails confirming an instruction shall be made to an Authorized
Representative other than the Authorized Representative who issued the
instruction unless (a) only a single Authorized Representative is designated
below, (b) the information set forth below changes and is not updated by Party B
such that only the Authorized Representative who issued the instruction is
available to receive a callback or email confirmation, or (c) Party B is an
individual. Party B acknowledges that pursuant to this Schedule, Escrow Agent is
offering an option for callback or email confirmation to a different Authorized
Representative, and if Party B nevertheless names only a single Authorized
Representative or fails to update Authorized Representative information, Party B
agrees to be bound by any instruction, whether or not authorized, confirmed by
callback or email confirmation to the issuer of the instruction.

 

NAME    SIGNATURE   

TELEPHONE, CELL NUMBER

and EMAIL ADDRESS

Joe Osnoss   

 

   (ph) 212-981-5606       (cell) 917-514-7504       (email)
joe.osnoss@silverlake.com

 

  2.

Email confirmation is only permitted to a corporate email address for purposes
of this Schedule. Any personal email addresses provided will not be used for
email confirmation.

 

  3.

This Schedule may be signed in counterparts and the undersigned certifies that
any signature set forth on an attachment to this Schedule is the true and
genuine signature of an Authorized Representative and that each such Authorized
Representative’s contact information is current and up-to-date at the date
hereof.

 

  4.

That pursuant to Party B’s governing documents, as amended, the undersigned has
the power and authority to execute this Designation on behalf of Party B, and
that the undersigned has so executed this Designation this _____ day of August,
2020.

 

  5.

Notwithstanding the above, if Party B is an individual, no signature will be
required below.

 

Signature:  

 

Name:  

 

Title:  

 

 

15



--------------------------------------------------------------------------------

FOR YOUR SECURITY, PLEASE CROSS OUT ALL UNUSED SIGNATURE LINES ON THIS

SCHEDULE 1-B

All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an email,
must include the signature (or electronic signature subject to the conditions
set forth in the Escrow Agreement) of the Authorized Representative authorizing
said funds transfer on behalf of such Party.

 

16



--------------------------------------------------------------------------------

SCHEDULE 2

 

LOGO [g61551dsp116.jpg]

Schedule of Fees for Escrow Agent Services

Account Acceptance Fee                                         $4,000 (the
“Account Acceptance Fee”)

Encompassing review, negotiation and execution of governing documentation,
opening of the account, and completion of all due diligence documentation.
Payable pursuant to Section 6 of this Agreement.

Annual Administration Fee                                  Waived

The Administration Fee covers our usual and customary ministerial duties,
including record keeping, distributions, document compliance and such other
duties and responsibilities expressly set forth in the governing documents for
each transaction. Payable upon closing and annually in advance thereafter,
without pro-ration for partial years.

Extraordinary Services and Out-of-Pocket Expenses: Escrow Agent or any of its
affiliates may receive compensation with respect to any investment directed
hereunder including without limitation charging any applicable agency fee or
trade execution fee in connection with each transaction. Any additional services
beyond our standard services as specified above, and all reasonable
out-of-pocket expenses including attorney’s or accountant’s fees and expenses
will be considered extraordinary services for which related costs, transaction
charges, and additional fees will be billed at Escrow Agent’s then standard
rate. Escrow Agent may impose, charge, pass-through and modify fees and/or
charges for any account established and services provided by Escrow Agent,
including but not limited to, transaction, maintenance, balance-deficiency, and
service fees, agency or trade execution fees, and other charges, including those
levied by any governmental authority. Notwithstanding the foregoing, the
aggregate amount of any fees, charges, compensation, indemnification and
expenses, including attorney’s or accountant’s fees and expenses, that are in
excess of the Account Acceptance Fee shall not exceed $5,000. Pursuant to
Section 6 of this Agreement, Party A and Party B shall be severally, and not
jointly liable, for fifty (50) percent of any fees, charges, compensation and
expenses that are payable to Escrow Agent under this Agreement. The Escrow Agent
shall not have any right of set-off against the Escrow Deposit for the payment
of any fees, charges, compensation and expenses payable to Escrow Agent under
this Agreement.

Fee Disclosure & Assumptions: Please note that the fees quoted are based on a
review of the transaction documents provided and an internal due diligence
review, and assumes the escrow deposit will not be invested. Escrow Agent
reserves the right to revise, modify, change and supplement the fees quoted
herein if the assumptions underlying the activity in the account, level of
balances, market volatility or other factors change from those used to set the
fees described herein.

Payment of the invoice is due upon receipt.

Disclosures and Agreements:

Taxes. The Parties shall duly complete such tax documentation or other
procedural formalities necessary for Escrow Agent to complete required tax
reporting and for the relevant Party to receive interest or other income without
withholding or deduction of tax in any jurisdiction. Should any information
supplied in such tax documentation change, the Parties shall promptly notify
Escrow Agent. Escrow Agent shall withhold any taxes it deems appropriate in the
absence of proper tax documentation or as required by law, including without
limitation, the Foreign Account Tax Compliance Act (“FATCA”), and shall remit
such taxes to the appropriate authorities.

Representations Relating to Section 15B of the Securities Exchange Act of 1934
(Rule 15Ba1-1 et seq.) (the “Municipal Advisor Rule”). Each Party represents and
warrants to Escrow Agent that for purposes of the Municipal Advisor Rules, none
of the funds (if any) currently invested, or that will be invested in the
future, in money market funds, commercial paper or treasury bills under this
Agreement constitute or contain (i) proceeds of municipal securities (including
investment income therefrom and monies pledged or otherwise legally dedicated to
serve as collateral or a source or repayment for such securities) or
(ii) municipal escrow investments (as each such term is defined in the Municipal
Advisor Rule). Each Party also represents and warrants to Escrow Agent that the
person providing this certification has access to the appropriate information or
has direct knowledge of the source of the funds to be invested to enable the
forgoing representation to be made. Further, each Party acknowledges that Escrow
Agent will rely on this representation until notified in writing otherwise.

Know Your Customer. To assist in the prevention of the funding of terrorism and
money laundering activities, applicable law may require financial institutions
to obtain, verify, and record information that identifies each person who opens
an account. What this means for the Parties: when the Parties open an account,
Escrow Agent may ask for each Party’s name, address, date of birth (for natural
persons), and/or other information and documents that will allow Escrow Agent to
identify such Party. Escrow Agent may also request and obtain certain
information from third party vendors regarding any Party. To fulfill Escrow
Agent’s “know your customer” responsibilities and in connection with its
performance of this Agreement, Escrow Agent may request information

 

17



--------------------------------------------------------------------------------

and/or documentation from each Party from time to time, including, without
limitation, regarding such Party’s organization, business and, to the extent
applicable, beneficial owner(s) of such Party, including relevant natural or
legal persons, and such Party shall procure and furnish the same to Escrow Agent
in a timely manner. Any information and/or documentation furnished by any Party
is the sole responsibility of such Party and Escrow Agent is entitled to rely on
the information and/or documentation without making any verification whatsoever
(except for the authentication under the security procedures, as applicable).
Each Party represents and warrants that all such information and/or
documentation is true, correct and not misleading and shall advise Escrow Agent
promptly of any changes and, except as prohibited by applicable law, such Party
agrees to provide complete responses to Escrow Agent’s requests within the
timeframes specified. If any Party fails to provide or consent to the provision
of any information required by this paragraph, Escrow Agent may suspend or
discontinue providing any service hereunder and resign pursuant to this
Agreement.

OFAC Disclosure. Escrow Agent is required to act in accordance with the laws and
regulations of various jurisdictions relating to the prevention of money
laundering and the implementation of sanctions, including but not limited to
regulations issued by the U.S. Office of Foreign Assets Control. Escrow Agent is
not obligated to execute payment orders or effect any other transaction where
the beneficiary or other payee is a person or entity with whom Escrow Agent is
prohibited from doing business by any law or regulation applicable to Escrow
Agent, or in any case where compliance would, in Escrow Agent’s opinion,
conflict with applicable law or banking practice or its own policies and
procedures. Where Escrow Agent does not execute a payment order or effect a
transaction for such reasons, Escrow Agent may take any action required by any
law or regulation applicable to Escrow Agent including, without limitation,
freezing or blocking funds. Transaction screening may result in delays in the
posting of transactions.

Abandoned Property. Escrow Agent is required to act in accordance with the laws
and regulations of various states relating to abandoned property, escheatment or
similar law and, accordingly, shall be entitled to remit dormant funds to any
state as abandoned property in accordance with such laws and regulations.
Without limitation of the foregoing, notwithstanding any instruction to the
contrary, Escrow Agent shall not be liable to any Party for any amount disbursed
from an account maintained under this Agreement to a governmental entity or
public official in compliance with any applicable abandoned property,
escheatment or similar law.

Information. The Parties authorize Escrow Agent to disclose information with
respect to this Agreement and the account(s) established hereunder, the Parties,
or any transaction hereunder if such disclosure is: (i) necessary in Escrow
Agent’s opinion, for the purpose of allowing Escrow Agent to perform its duties
and to exercise its powers and rights hereunder or for operational or risk
management purposes or compliance with legal, tax and regulatory requirements,
including, without limitation, FATCA; (ii) to a proposed assignee of the rights
of Escrow Agent; (iii) to a branch, affiliate, subsidiary, employee or agent of
Escrow Agent or to their auditors, regulators or legal advisers or to any
competent court; (iv) to the auditors of any of the Parties; or (v) required by
applicable law, regardless of whether the disclosure is made in the country in
which each Party resides, in which the Escrow Account is maintained, or in which
the transaction is conducted. The Parties agree that such disclosures by Escrow
Agent and its affiliates may be transmitted across national boundaries and
through networks, including those owned by third parties.

Foreign Exchange. If Escrow Agent accepts a funds transfer instruction under
this Agreement for payment in a currency (the “Non-Account Currency”) other than
the currency of the account (the “Account Currency”), Escrow Agent is authorized
to enter into a foreign exchange transaction to sell to the Party or Parties the
amount of Non-Account Currency required to complete the funds transfer and debit
the account for the purchase price of the Non-Account Currency. If Escrow Agent
receives a payment to the account in a Non-Account Currency, Escrow Agent is
authorized to purchase the Non-Account Currency from the Party or Parties, and
to credit the purchase price to the account in lieu of the Non-Account Currency.
The applicable foreign exchange rate and spread for any of the foregoing
transactions shall be determined by Escrow Agent in its sole discretion and may
differ from foreign exchange rates and spreads at which comparable transactions
are entered into with other customers or the range of foreign exchange rates or
spreads at which Escrow Agent otherwise enters into foreign exchange
transactions on the relevant date. Escrow Agent may generate additional profit
or loss in connection with Escrow Agent’s execution of a foreign exchange
transaction or management of its risk related thereto in addition to the
applicable spread. Further, (i) Escrow Agent has full discretion to execute such
foreign exchange transactions in such manner as Escrow Agent determines in its
sole discretion and (ii) Escrow Agent may manage the associated risks of Escrow
Agent’s own position in the market in a manner it deems appropriate without
regard to the impact of such activities on the Parties. Any such foreign
exchange transaction will be between Escrow Agent and a Party or Parties as
principals, and Escrow Agent will not be acting as agent or fiduciary for the
Parties.

Acknowledgment of Compensation and Multiple Roles. Escrow Agent is authorized to
act under this Agreement notwithstanding that Escrow Agent or any of its
subsidiaries or affiliates (such subsidiaries and affiliates hereafter
individually called an “Affiliate” and collectively called “Affiliates”) may
(A) receive fees or derive earnings (float) as a result of providing an
investment product or account on the books of Escrow Agent pursuant to this
Agreement or for providing services or referrals with respect to investment
products, or (B) (i) act in the same transaction in multiple capacities,
(ii) engage in other transactions or relationships with the same entities to
which Escrow Agent may be providing escrow or other services under this
Agreement, (iii) refer clients to an Affiliate for services or (iv) enter into
agreements under which referrals of escrow or related transactions are provided
to Escrow Agent. JPMorgan Chase Bank, N.A. may earn compensation from any of
these activities in addition to the fees charged for services under this
Agreement.

FDIC Disclosure. In the event Escrow Agent becomes insolvent or enters into
receivership, Escrow Agent may provide to the Federal Deposit Insurance
Corporation (“FDIC”) account balance information for any account governed by
this Agreement, as reflected on Escrow Agent’s end-of-day ledger balance, and
the customer name and tax identification number associated with such accounts
for the purposes of determining the appropriate deposit insurance coverage.
Funds held in such accounts will be insured by the FDIC under its applicable
rules and limits.

 

18



--------------------------------------------------------------------------------

THE FOLLOWING DISCLOSURES ARE REQUIRED TO BE PROVIDED UNDER APPLICABLE U.S.
REGULATIONS, INCLUDING, BUT NOT LIMITED TO, FEDERAL RESERVE REGULATION D. WHERE
SPECIFIC INVESTMENTS ARE NOTED BELOW, THE DISCLOSURES APPLY ONLY TO THOSE
INVESTMENTS AND NOT TO ANY OTHER INVESTMENT.

Demand Deposit Account Disclosure. Escrow Agent is authorized, for regulatory
reporting and internal accounting purposes, to divide an escrow demand deposit
account maintained in the U.S. in which the Escrow Deposit is held into a
non-interest bearing demand deposit internal account and a non-interest bearing
savings internal account, and to transfer funds on a daily basis between these
internal accounts on Escrow Agent’s general ledger in accordance with U.S. law
at no cost to the Parties. Escrow Agent will record the internal accounts and
any transfers between them on Escrow Agent’s books and records only. The
internal accounts and any transfers between them will not affect the Escrow
Deposit, any investment or disposition of the Escrow Deposit, use of the escrow
demand deposit account or any other activities under this Agreement, except as
described herein. Escrow Agent will establish a target balance for the demand
deposit internal account, which may change at any time. To the extent funds in
the demand deposit internal account exceed the target balance, the excess will
be transferred to the savings internal account, unless the maximum number of
transfers from the savings internal account for that calendar month or statement
cycle has already occurred. If withdrawals from the demand deposit internal
account exceeds the available balance in the demand deposit internal account,
funds from the savings internal account will be transferred to the demand
deposit internal account up to the entire balance of available funds in the
savings internal account to cover the shortfall and to replenish any target
balance that Escrow Agent has established for the demand deposit internal
account. If a sixth transfer is needed during a calendar month or statement
cycle, it will be for the entire balance in the savings internal account, and
such funds will remain in the demand deposit internal account for the remainder
of the calendar month or statement cycle.

Unlawful Internet Gambling. The use of any account to conduct transactions
(including, without limitation, the acceptance or receipt of funds through an
electronic funds transfer, or by check, draft or similar instrument, or the
proceeds of any of the foregoing) that are related, directly or indirectly, to
unlawful Internet gambling is strictly prohibited.

Recordings. Each Party and Escrow Agent consent to the other party or parties
making and retaining recordings of telephone conversations between any Party or
Parties on one hand and Escrow Agent on the other hand in connection with Escrow
Agent’s security procedures.

Use of Electronic Records and Signatures. As used in this Agreement, the terms
“writing” and “written” include electronic records, and the terms “execute”,
“signed” and “signature” include the use of electronic signatures.
Notwithstanding any other provision of this Agreement or the attached Exhibits
and Schedules, any electronic signature that is presented as the signature of
the purported signer, regardless of the appearance or form of such electronic
signature, may be deemed genuine by Escrow Agent in Escrow Agent’s sole
discretion, and such electronic signature shall be of the same legal effect,
validity and enforceability as a manually executed, original, wet-inked
signature; provided, however, that any such electronic signature must be an
actual and not a typed signature. Any electronically signed agreement shall be
an “electronic record” established in the ordinary course of business and any
copy shall constitute an original for all purposes. The terms “electronic
signature” and “electronic record” shall have the meanings ascribed to them in
15 USC § 7006. This Agreement and any instruction or other document furnished
hereunder may be transmitted by facsimile or as a PDF file attached to an email.

 

19



--------------------------------------------------------------------------------

Exhibit B

Term Sheet



--------------------------------------------------------------------------------

Term Sheet

Surviving Founder Shares and Certain Other Matters

Capitalized terms used and not defined herein shall have the meanings given to
them in the Agreement and Plan of Merger dated as of January 16, 2020 (the
“Merger Agreement”). This is the Term Sheet referred in the Letter Agreement to
which it is attached as Exhibit A (the ”Letter Agreement”).

 

Documents:    The parties, as well as Thomas W. Farley in his capacity as a
member of the Founder (and Thomas W. Farley is an express third party
beneficiary of this Term Sheet), will negotiate in good faith to agree and
execute legally binding documentation with respect to the matters set out in
this term sheet, including any appropriate amendments to the Shareholders
Agreement and Registration Rights Agreement required to give effect to the
matters set out herein (the “Documents”), as soon as practicable after the date
of this term sheet. The Documents will contain provisions consistent with those
described in this term sheet, and such other provisions as may be mutually
agreed by the relevant parties that are not inconsistent with those described in
this term sheet.    The parties acknowledge that the transactions contemplated
by this Term Sheet shall take place concurrently with the Closing of the
transactions contemplated by the Merger Agreement and that all Surviving Founder
Shares referenced herein shall be New Topco Shares. Certain Founder Share
Arrangements:    4,316,321 Surviving Founder Shares will not be transferred to
Globetrotter pursuant to the Letter Agreement and shall instead be retained by
the Founder and transferred to, or allocated in such manner as the Founder shall
determine for the benefit of, Thomas W. Farley, David Bonnano and Kelly Vallante
as set out below:    (i) Thomas W. Farley shall be entitled to:   

•  1,500,000 Surviving Founder Shares (the “Unrestricted Founder Shares”) which
shall not be subject to any contractual lock-ups or transfer restrictions and
which may otherwise be sold (with prior notice to board of directors of New
Topco) pursuant to the shelf registration to be put in place by New Topco;

  

•  2,223,363 Surviving Founder Shares (the “Additional Founder Shares”) which
shall be subject to a 3 year contractual lock-up post-Closing in favor of
Globetrotter, provided, however, that following the sale of the Unrestricted
Founder Shares by Thomas W. Farley, the Additional Founder Shares shall be
subject to drag along obligations and benefit from tag along rights upon a sale
by Globetrotter and/or its Affiliates of its New Topco Shares Post-Closing in
accordance with the Shareholders Agreement and shall be released from the
lock-up restrictions proportionally in connection with the tag along rights or
drag along obligations and exercise of piggyback and offering registration
rights; and



--------------------------------------------------------------------------------

  

•  The Unrestricted Founder Shares and the Additional Founder Shares will be
entitled to piggyback registration and offering rights under the Registration
Rights Agreement.

  

•  In connection with the foregoing, the parties will cooperate to finalize the
terms of the tag along rights and drag along obligations, including the
application of these provisions to the Unrestricted Founder Shares.

   (ii) David Bonanno shall be entitled to:   

•  517,958 Surviving Founder Shares which shall not be subject to any
contractual lock-ups or transfer restrictions and which may otherwise be sold
pursuant to the shelf registration to be put in place by New Topco (the “DB
Shares”).

   (iii) Kelly Vallante shall be entitled to:   

•  75,000 Surviving Founder Shares (which Surviving Founder Shares may be held
directly by Kelly Vallante or beneficially through Thomas W. Farley, subject to
tax and other efficiency considerations) which shall not be subject to any
contractual lock-ups or transfer restrictions and which may otherwise be sold
pursuant to the shelf registration to be put in place by New Topco.

   As a result of the transfers of the Surviving Founder Shares contemplated
herein, the Founder shall cease to be a party to the Shareholders Agreement, the
Relationship Agreement and the Registration Rights Agreement and Thomas W.
Farley shall become party to the Shareholders Agreement and the Registration
Rights Agreement with the rights and obligations of the Founder set forth
therein applying to Thomas W. Farley, mutatis mutandis, provided that (x) Thomas
W. Farley will not have rights or obligations under Sections 2.1, 2.2 or 2.3 of
the Shareholders Agreement, or approval or consent rights under Article III of
the Shareholders Agreement and that the shareholders agreement will be revised
to provide for tag along rights and drag along obligations to all of the
Surviving Founder Shares and (y) Thomas W. Farley’s rights under the
Registration Rights Agreement will be limited to piggyback and other rights
similar to those of Management Shareholders and, for the avoidance of doubt,
will not include rights as a Sponsor or Demand Shareholder. Management Incentive
Equity Plan:    New Topco has disclosed pursuant to the Proxy Statement /
Prospectus that it intends to implement a management incentive equity plan (the
“MIP”) on terms approved by the board of directors of New Topco pursuant to
which it shall be entitled to issue awards in the form of options or restricted
stock units over New Topco Shares to individuals which shall be subject to
vesting and performance conditions as the board of directors of New Topco sees
fit (the “MIP Awards”).

 

2



--------------------------------------------------------------------------------

   In addition to the management incentive equity awards contemplated by and
described in the Proxy Statement / Prospectus, New Topco intends to award
options or restricted stock units over up to an additional 500,000 New Topco
Shares to certain members of Global Blue management, distributed among them as
the board of directors of New Topco sees fit and with vesting or performance
conditions as the board of directors of New Topco sees fit. Chairman
Compensation:    Thomas W. Farley shall not be entitled to any compensation for
his service as Chairman of New Topco. Consultancy Agreement:    At the option of
the board of directors of New Topco, David Bonanno will be offered a consultancy
agreement with New Topco pursuant to which he shall provide M&A consultancy and
advice services to New Topco for a period of 24 months post-Closing, with the
consideration to be agreed by the parties thereto and otherwise on terms and
conditions customary for such an agreement. For the avoidance of doubt, the
Surviving Founder Shares transferred to David Bonanno as contemplated by this
Term Sheet are not being transferred to David Bonanno in consideration for, nor
conditioned or otherwise related to, entering into a consultancy agreement with
New Topco. Fees, Costs and Expenses:    Each party shall bear its own costs in
relation to the negotiation, preparation and execution of the Documents.
Governing law:    This term sheet and all claims or causes of action based upon,
arising out of, or related to this term sheet or the transactions contemplated
hereby, shall be governed by, and construed in accordance with, the laws of the
State of New York, without giving effect to principles or rules of conflicts of
laws to the extent such principles or rules would require or permit the
application of laws of another jurisdiction.

 

3



--------------------------------------------------------------------------------

Exhibit B

(TP Release)

 

16



--------------------------------------------------------------------------------

Exhibit C

(Press Release)

 

 

17



--------------------------------------------------------------------------------

Global Blue and Far Point Announce Agreements to

Facilitate the Closing of the Pending Business Combination

NEW YORK and ZURICH, August 15, 2020 /PRNewswire/ — Global Blue, a leading
strategic technology and payments partner empowering global merchants to capture
the growth of international shoppers, and Far Point Acquisition Corporation
(“FPAC”) (NYSE: FPAC, FPAC.UN, and FPAC.WS), a special purpose acquisition
company co-sponsored by the institutional asset manager Third Point LLC (“Third
Point”) and former NYSE President Thomas W. Farley, today jointly announced the
entry into supplemental letter agreements (the “Agreements”) by FPAC, SL
Globetrotter, L.P. (“Globetrotter”), Global Blue’s controlling stockholder and
representative of all Global Blue seller parties, and affiliates of Third Point
(the “TP Funds”).

The Agreements, among other things, will facilitate the closing of the pending
business combination between Global Blue and FPAC, subject to FPAC stockholders
approving the merger at the FPAC special stockholders’ meeting scheduled for
August 24, 2020. However, the Agreements do not amend the merger agreement and
will not impact the equity ownership percentages in the surviving public entity
of the transaction (“New Global Blue”) to be received by FPAC stockholders or
PIPE investors who are not parties to the Agreements.

While these Agreements will result in less cash consideration at closing for
Global Blue’s existing shareholders, under the terms of the merger agreement,
such shareholders will instead receive additional ordinary shares of New Global
Blue at $10.00 per share. This partial shift in consideration from cash to stock
will have no financial impact on New Global Blue.

In addition, there is no change expected to the New Global Blue board
composition after the closing, with Mr. Farley slated to become Chairman of New
Global Blue and Ant Financial, the financial technology affiliate of Alibaba,
also to have board representation in connection with its anticipated investment
in New Global Blue at closing.

Key terms of the Agreements include:

 

  •  

TP Funds have agreed to fund into escrow $61 million to satisfy a portion of the
TP Funds’ obligations under the Forward Purchase Agreement, dated as of May 18,
2018, between FPAC and the TP Funds (the “Forward Purchase Agreement”), and
Third Point reiterated its commitment to voting its FPAC shares, constituting
approximately 25% of the total outstanding, in favor of the business combination



--------------------------------------------------------------------------------

  •  

Globetrotter, on behalf of the Global Blue seller parties, and FPAC have agreed
not to enforce any rights or claims under the Forward Purchase Agreement, the
share purchase and contribution agreements, the shareholders agreement and the
relationship agreement if the TP Funds purchase at least $61 million of shares
under the Forward Purchase Agreement

 

  •  

The New Global Blue shares to be received by the TP Funds for their FPAC Class B
shares, all contingent shares contemplated by the merger agreement (if
applicable) and all FPAC warrants will be transferred to Globetrotter, other
than 4,316,321 New Global Blue shares that will be transferred to FPAC
management, subject to certain terms and conditions

 

  •  

New Global Blue may award options or restricted stock units over up to an
additional 500,000 New Global Blue shares to certain members of New Global Blue
management, with any distribution, vesting or performance conditions to be
determined by the New Global Blue board as the board sees fit

 

  •  

FPAC has agreed not to assert that certain conditions to closing have failed to
be satisfied, if applicable, including (but not limited to) an occurrence in
most cases of a material adverse effect, the failure of New Global Blue to
obtain New York Stock Exchange listing approval or the failure of Global Blue to
obtain certain regulatory approvals

 

  •  

If New Global Blue fails to obtain New York Stock Exchange listing approval by
the closing of the business combination, New Global Blue has agreed to certain
commitments for up to 12 months with regard to obtaining a listing after the
closing of the business combination

 

  •  

FPAC (subject to complying with its obligations under its charter), Third Point
and the TP Funds have agreed not to exercise any termination rights they may
have with respect to the business combination until September 11, 2020

 

  •  

FPAC has agreed to take actions reasonably requested by Globetrotter to enable
the closing conditions to be satisfied

 

  •  

FPAC has agreed not to object to the termination of the existing financing
arrangements as long as a replacement or alternative financing facility is
available on terms consistent with the merger agreement

 

  •  

Third Point, the TP Funds, FPAC, Globetrotter and the other seller parties have
entered into customary and mutual releases of claims



--------------------------------------------------------------------------------

Assuming no redemptions by holders of FPAC shares, after giving effect to the
transactions contemplated by the Agreements (and assuming TP Funds do not invest
additional capital at closing above the escrowed amount), the seller parties,
the TP Funds and the Founder would own approximately 56%, 2% and 2%,
respectively, of New Global Blue. Under the same assumptions but with redemption
by holders of all of the FPAC shares (other than those who have committed not to
redeem), the seller parties, the TP Funds and the Founder would own
approximately 79%, 5% and 2%, respectively, of New Global Blue. For ease of
comparability, all of the foregoing percentages are presented on the same basis
as disclosed in the proxy statement/prospectus mailed to FPAC stockholders on or
about August 4, 2020. The TP Funds and the Founder have relinquished their
post-closing governance rights with respect to New Global Blue, including under
the shareholders agreement and relationship agreement.

The foregoing is only a summary of the material terms of the Agreements. For
more information, please refer to the complete copies of the Agreements, which
will be filed with the Securities and Exchange Commission. In addition, FPAC and
New Global Blue will prepare and make available to its stockholders a supplement
to the proxy statement/prospectus providing more detail on the Agreements.

As noted above and previously announced FPAC has scheduled the special meeting
of its stockholders to vote on the proposed business combination transaction for
9:00 a.m., Eastern Time, on August 24, 2020.

Stockholders of FPAC must complete the procedures for electing to redeem their
public shares in the manner described in the definitive proxy statement prior to
5:00 p.m., Eastern Time, on August 20, 2020 (two business days before the
special meeting) in order for their shares to be redeemed.

Additional Information About the Transaction

Global Blue Group Holding AG has filed a Registration Statement on Form F-4
(File No. 333-236581) (the “Registration Statement”), which includes a
prospectus and definitive proxy statement. The definitive proxy statement and
other relevant documents were mailed to stockholders of FPAC as of July 24,
2020, which is the record date established for voting on the transaction, on
August 4, 2020. The stockholders meeting will be held on August 24, 2020.
Stockholders of FPAC and other interested persons are advised to read the
definitive proxy statement/prospectus on file with the Securities and Exchange
Commission (“SEC”) and in the Registration Statement in connection with FPAC’s
solicitation of proxies for the special meeting to be held to vote on the
transaction because these documents contain important information about FPAC,
Global Blue and the transaction. Stockholders can also obtain copies of the
Registration Statement and the definitive proxy statement/prospectus, without
charge, by directing a request to: Far Point Acquisition Corporation, 18 West
18th Street, New York, NY 10011. These documents and Far Point’s annual and
other reports filed with the SEC can also be obtained, as available, without
charge, at the SEC’s internet site (http://www.sec.gov).



--------------------------------------------------------------------------------

FPAC, Global Blue and their respective directors, executive officers, other
members of management and employees, under SEC rules, may be deemed to be
participants in the solicitation of proxies from the stockholders of FPAC in
connection with the transaction. Stockholders of FPAC and other interested
persons may obtain more information regarding the names and interests in the
proposed transaction of FPAC’s directors and officers in FPAC’s filings with the
SEC, including FPAC’s Annual Report on Form 10-K for the year-ended December 31,
2019, which was filed with the SEC on March 12, 2020. Additional information
regarding the interests of such potential participants in the solicitation
process is also included in the Registration Statement, and in the definitive
proxy statement/prospectus and other relevant documents filed with the SEC.

About Global Blue

As the worldwide leader of the Tax Free Shopping industry for the last 40 years,
with a global footprint spanning 51 countries and 300,000 merchants, Global
Blue’s mission is to empower merchants to capture the full potential of
international shoppers. The Group offers a seamless shopping and payment journey
for tourists and also provides a wide range of Added-Value Payment Solutions for
all the stakeholders involved, including retailers and international shoppers.
The Company’s Tax Free Shopping business serves 13 million international
shoppers and generates 85% while the Added-Value Payment business involves
16 million travelers and generates 15% of total revenue.

Every year, Global Blue connects worldwide 29 million international travelers
and more than 200 payment providers and acquirers. Global Blue is headquartered
in Switzerland and counts 2,000 employees worldwide. For more information, visit
http://www.globalblue.com/corporate/.

About Far Point

Far Point Acquisition Corporation (NYSE: FPAC) is a special purpose acquisition
company organized for the purpose of effecting a merger, capital stock exchange,
asset acquisition, stock purchase, reorganization, or similar business
combination with one or more businesses in the financial technology industry.
The company is co-sponsored by Third Point, a leading investment manager, and
Thomas W. Farley. Far Point completed its initial public offering on the NYSE in
June 2018, raising $632 million from investors.

Forward Looking Statements

This press release includes “forward looking statements” within the meaning of
the “safe harbor” provisions of the United States Private Securities Litigation
Reform Act of 1995. When used in this press release, the words “estimates,”
“projected,” “expects,” “positions,” “predicts,” “anticipates,” “forecasts,”
“plans,” “intends,” “believes,” “seeks,” “may,” “will,” “would,” “could,”
“should,” “future,” “propose” and variations of these words or similar
expressions (or the negative versions of such words or expressions) are intended
to identify forward-looking statements. Undue reliance should not be placed on



--------------------------------------------------------------------------------

these forward-looking statements, and such statements are not guarantees of
future performance, conditions or results, and involve a number of known and
unknown risks, uncertainties, assumptions, estimates and other important
factors, many of which are outside Far Point’s or Global Blue’s management’s
control, that could cause actual results or outcomes to differ materially from
those discussed in the forward-looking statements. Among the key factors that
could cause actual results to differ materially from those projected in these
forward-looking statements are the following: the impact of COVID-19, including
in relation to international travel and similar health-related travel
disruptions; the negative impact of COVID-19 cost-saving measures; the inability
to complete the transactions contemplated by the proposed business combination;
the inability to recognize the anticipated benefits of the proposed business
combination; the ability to meet NYSE’s listing standards following the
consummation of the transaction contemplated by the proposed business
combination; costs related to the proposed business combination; Global Blue’s
ability to execute on its plans; Global Blue’s estimates of the size of the
markets for its solutions; Global Blue’s ability to identify and integrate
acquisitions; the performance and security of Global Blue’s services; Global
Blue’s inability to execute strategic plans due to inability to generate
sufficient cash flow; potential litigation or investigations involving Far Point
or Global Blue and resulting material settlements, fines or penalties; changes
to the regulatory environment, licensing requirements and government agreements;
and the general economic and market conditions impacting, among others, currency
exchange rates, international travel and the overall level of consumer spending,
thereby impacting the demand for Global Blue’s services. Other factors include
the possibility that the proposed transaction does not close, including due to
the failure to receive required security holder approvals, or the failure of
other closing conditions. Neither Far Point nor Global Blue undertake any
obligation to update or revise any forward-looking statements, whether as a
result of new information, future events or otherwise, except as required by
law.

This press release does not constitute an offer to sell or the solicitation of
an offer to buy any securities, or a solicitation of any vote or approval, nor
shall there be any sale of securities in any jurisdiction in which such offer,
solicitation or sale would be unlawful prior to registration or qualification
under the securities laws of any such jurisdiction. No offer of securities shall
be made except by means of a prospectus meeting the requirements of Section 10
of the Securities Act of 1933, as amended, and applicable Swiss and other
European regulations. This communication is not for release, publication or
distribution, in whole or in part, in or into, directly or indirectly, any
jurisdiction in which such release, publication or distribution would be
unlawful.

Contacts – Media

Far Point

contact@farpoint.ventures



--------------------------------------------------------------------------------

Global Blue

Lex Suvanto

+1-646-775-8337

Lex.Suvanto@Edelman.com



--------------------------------------------------------------------------------

Exhibit B

(GB Letter Agreement)



--------------------------------------------------------------------------------

Execution Version

Agreement

August 15, 2020

Far Point Acquisition Corporation

18 West 18th Street

New York, NY 10011

Ladies and Gentlemen:

In this letter agreement (this “Agreement”), reference is made to the Agreement
and Plan of Merger dated as of January 16, 2020 (the “Merger Agreement”) among
SL Globetrotter, L.P., a Cayman Islands exempted limited partnership
(“Globetrotter” and, in its capacity as a representative of the Company and its
shareholders, the “GB Shareholders’ Representative”), Global Blue Group AG, a
stock corporation (Aktiengesellschaft) incorporated under Swiss law, with its
registered office in 38, Zürichstrasse, CH-8306 Brüttisellen, Switzerland (the
“Company”), Global Blue Group Holding AG, a stock corporation
(Aktiengesellschaft) incorporated under Swiss law, with its registered office in
38, Zürichstrasse, CH-8306 Brüttisellen, Switzerland (“New Topco”), Global Blue
US Holdco LLC, a Delaware limited liability company (“US Holdco”), Global Blue
US Merger Sub Inc., a Delaware corporation (“US Merger Sub”), Global Blue
Holding L.P., a Cayman Islands exempted limited partnership, Far Point
Acquisition Corporation, a Delaware corporation (“FPAC”), Thomas W. Farley,
solely in his capacity as the lawful agent and attorney-in-fact of FPAC and its
shareholders, Far Point LLC, a Delaware limited liability company (“Founder”)
and Jacques Stern, solely in his capacity as the lawful agent and
attorney-in-fact of each of the individuals listed on Section 1.01(a) of the
Company Disclosure Schedules, on the terms and subject to the conditions of
which a Business Combination (as defined in the Merger Agreement) will be
consummated. Capitalized terms used and not defined herein shall have the
meanings given to them in the Merger Agreement. FPAC understands that New Topco,
US Holdco, US Merger Sub, the Seller Parties and the Company (collectively, the
“GB Parties”) are concurrently entering into a letter agreement (the “TP Letter
Agreement”), in the form attached hereto as Exhibit A, with each of Third Point
Offshore Master Fund L.P., Third Point Ultra Master Fund L.P., Third Point
Partners Qualified L.P., Third Point Partners L.P. and Third Point Enhanced L.P
(each a “TP Fund”) and Third Point LLC, Third Point Ventures LLC, Cloudbreak
Aggregator LP and the Founder (collectively with the TP Funds, the “TP
Parties”), on the terms and subject to the conditions of which, among other
things, the GB Parties have agreed with the TP Parties that they will not
enforce Cloudbreak’s and the TP Funds’ obligations to purchase Forward Purchase
Shares as defined in and pursuant to the Forward Purchase Agreement if at least
$61 million (the “Escrow Amount”) of Forward Purchase Shares are purchased by
Cloudbreak pursuant to and in accordance with the Forward Purchase Agreement.
Globetrotter understands that FPAC is concurrently entering into a release
agreement (the “TP Release”) with Cloudbreak, the Founder and the TP Funds, in
the form attached hereto as Exhibit B.

In light of the TP Letter Agreement and acknowledging that the GB Parties are
relying on this letter, and in order to facilitate the consummation of the
Closing, subject to the terms and conditions of the Merger Agreement, FPAC and
the GB Parties confirm, acknowledge and agree as follows:

 



--------------------------------------------------------------------------------

1.

Closing. FPAC confirms and agrees that, if requested in writing (including by
e-mail) by Globetrotter, the Closing Date (a) may be fewer than four
(4) Business Days after the conditions set forth in Article X of the Merger
Agreement have been satisfied or waived (other than those conditions that by
their terms are to be satisfied or waived at the Closing, but subject to the
satisfaction or waiver thereof) and (b) may be on August 31, 2020. FPAC further
confirms that it will not object to any waiver by the GB Shareholders’
Representative of the Specified Condition.

 

2.

Acknowledgement Regarding Forward Purchase. FPAC agrees and acknowledges that as
a result of the TP Funds not providing cash funding in excess of $61,000,000 to
Cloudbreak to purchase shares of FPAC Common Stock under the Forward Purchase
Agreement, the Seller Parties shall receive an increased amount of Stock
Consideration upon consummation of the Closing under the Merger Agreement in
accordance with Article II of the Merger Agreement. FPAC and Globetrotter agree
that, subject to the Performance Condition (as defined in the TP Letter
Agreement), FPAC will not enforce, and Globetrotter shall not request FPAC to
enforce, the Forward Purchase Agreement against Cloudbreak. Cloudbreak is a
third party beneficiary of this Section 2.

 

3.

Closing Conditions and Termination.

 

  (a)

FPAC confirms and agrees that it shall not assert that the conditions in
Sections 10.01(a), 10.01(b) (with respect to matters associated with the
conditions set forth in Section 10.01(a)), 10.01(e), 10.01(g) (subject to
Section 6 hereof), 10.01(h) (but only if Thomas W. Farley is elected as a
director and chairman of New Topco (unless he is unable or unwilling to serve on
the board of directors)) or 10.02 (solely with respect to matters known to FPAC
on the date hereof, it being understood that nothing directly arising out of the
COVID 19 pandemic even after the date hereof shall constitute a Material Adverse
Effect) of the Merger Agreement have not been satisfied or waived (it is further
understood and agreed that the foregoing clause of this Section 3(a) is without
prejudice to the definition of Material Adverse Effect as set forth in the
Merger Agreement).

 

  (b)

For the avoidance of doubt, the GB Shareholders’ Representative shall have the
right to waive in whole or in part (in the sole discretion of the GB
Shareholders’ Representative) the closing condition set forth in
Section 10.03(e) of the Merger Agreement with respect to any or all of the PIPE
Investments (and any or all of any particular PIPE Investment), and, in the
event of any such waiver, the proviso in Section 10.03(e) of the Merger
Agreement will apply.

 

  (c)

FPAC confirms and agrees that it will not exercise any right it may have to
terminate the Merger Agreement prior to September 11, 2020; provided, however,
this Agreement does not prevent FPAC from taking any actions required pursuant
to the terms of the FPAC Organizational Documents and/or the Trust Agreement.

 

2



--------------------------------------------------------------------------------

  (d)

FPAC agrees that, if requested by Globetrotter, it will use commercially
reasonable efforts to conduct a reverse stock split of the FPAC Common Stock
with a view to enabling the New Topco Shares to meet the minimum share price
listing standards of the NYSE. It is understood and agreed that Globetrotter
shall pay any and all reasonable expenses of FPAC (including reasonable fees and
expenses of FPAC’s Representatives) incurred in connection with such request;
provided that such fees and expenses may be recharged to New Topco or a
Subsidiary of New Topco at or after the Closing.

 

  (e)

If at the Closing the listing approval condition set forth in Section 10.01(e)
of the Merger Agreement has not been satisfied, then after the Closing, New
Topco agrees to use commercially reasonable efforts to seek and obtain approval
for a listing on the NYSE, another stock exchange or the over-the-counter
market, including OTC BB; provided that this Section 3(e) shall expire three
(3) months after the Closing Date whether or not approval of such a listing has
been obtained. For the avoidance of doubt, once such a listing has been obtained
(whether at or after Closing), the GB Parties are not obligated in this
Section 3(e) to maintain such listing (or to seek to obtain any other listing)
thereafter.

 

  (f)

FPAC agrees that it will, promptly following a written request (including by
email) from any GB Party therefor, provide its written consent to the extent
required by the Merger Agreement to (i) permit any action (and FPAC will provide
reasonable cooperation and use reasonable best efforts to enable any such action
to be completed) reasonably requested by Globetrotter with a view to satisfying
the conditions to Closing in Article X of the Merger Agreement and (ii) any
transfer of New Topco Shares by Globetrotter, Cayman Holdings or any of their
affiliates to one or more direct or indirect investors in Globetrotter or Cayman
Holdings.

 

  (g)

Globetrotter confirms and agrees that it will, promptly following a written
request therefor from FPAC, consent to FPAC taking reasonable actions, including
effecting a waiver under that certain Letter Agreement, dated as of June 11,
2018, by and among FPAC, the Founder and the other parties thereto, in
connection with allowing FPAC to redeem up to 65,700 shares of FPAC Common Stock
held by David Bonanno and up to 100,000 shares of FPAC Common Stock held by
Laurence Tosi.

 

4.

Proxy Statement/Meeting Cooperation. As promptly as practicable following the
execution and delivery of this Agreement, FPAC and Globetrotter shall, and shall
cause their respective representatives, to cooperate and use reasonable best
efforts to prepare and file any supplement to the Proxy Statement/Prospectus
(“Supplement”) concerning the arrangements set forth herein and in the TP Letter
Agreement. Upon request by Globetrotter, FPAC shall promptly disseminate to the
holders of shares of FPAC Common Stock any Supplement, including mailing any
Supplement to FPAC stockholders. FPAC confirms it will continue to comply with
Section 9.02(b) of the Merger Agreement. Promptly following a written request
from Globetrotter therefor, FPAC will take all actions required to delay or
adjourn the Special Meeting to such date and time as may be specified by
Globetrotter and as shall be in compliance with applicable law. Globetrotter and
FPAC hereby agree that promptly following execution and delivery of this
Agreement FPAC and Globetrotter shall issue a joint press release substantially
in the form attached hereto as Exhibit C.

 

3



--------------------------------------------------------------------------------

5.

PIPE Agreements. FPAC hereby consents to any amendment, waiver, supplement or
other modification of any PIPE Agreement or any of the terms or conditions of
any PIPE Investment, whether before or after the Closing (a “PIPE Change”), that
may be proposed by Globetrotter; provided that such amendments, waivers,
supplements or other modifications that would reasonably be expected to affect
the economic interests of New Topco or its shareholders taken as a whole shall
have been determined in good faith to be in the best interests of New Topco.
FPAC shall take any action required to enter into and effectuate any such PIPE
Change, including without limitation by promptly executing and delivering any
such document required to effectuate a PIPE Change, provided that such PIPE
Change does not result in any additional obligations of FPAC prior to the
Closing.

 

6.

Financing Agreement. FPAC confirms that it will not object if the Group
terminates, or permits to expire or be terminated, the Financing Agreement;
provided that the Group promptly enters into a replacement or alternative
financing facility; provided, further, that such replacement or alternative
financing facility complies with clauses (i) and (iii) of Section 7.07(a) of the
Merger Agreement. FPAC agrees not to discuss or communicate with any existing or
potential source of debt or equity financing for the Transactions with respect
to the Transactions, except with Globetrotter’s prior written consent (which
consent may be given or withheld in Globetrotter’s sole discretion and may be
conditioned upon Globetrotter participating in such discussion or
communication).

 

7.

Certain FPAC Transaction Expenses. FPAC agrees that the Deferred Discount (as
defined in the Trust Agreement) will not exceed $20,737,500.

 

8.

Term Sheet. FPAC acknowledges the Term Sheet (as defined in the TP Letter
Agreement). FPAC shall reasonably cooperate in the negotiation, preparation and
execution of such definitive documentation as is reasonably necessary or
appropriate in order to give effect to the transactions contemplated by the Term
Sheet.

 

9.

R&W Policy. In connection with the Closing, FPAC agrees to consult with
Globetrotter prior to the Closing and will purchase the R&W Policy only if
Globetrotter requests it to do so.

 

10.

Representations and Warranties of FPAC. FPAC represents and warrants to the GB
Parties that:

 

  (a)

FPAC is duly organized, validly existing, and in good standing under the laws of
the jurisdiction of its formation and has all requisite power and authority to
carry on its business as presently conducted and as proposed to be conducted and
to perform its obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

  (b)

FPAC has full power and authority to enter into this Agreement. This Agreement,
when executed and delivered by FPAC, will constitute the valid and legally
binding obligation of FPAC, enforceable against FPAC in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and any other laws of general
application affecting enforcement of creditors’ rights generally, or (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

  (c)

Except as contemplated by this Agreement, no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of FPAC in connection with the consummation of the transactions
contemplated by this Agreement, other than filings that may be required under
applicable federal securities laws.

 

  (d)

The execution, delivery and performance by FPAC of this Agreement and the
consummation by FPAC of the transactions contemplated by this Agreement will not
result in any violation or default (i) of any provisions of its organizational
documents, (ii) of any instrument, judgment, order, writ or decree to which it
is a party or by which it is bound, (iii) under any note, indenture or mortgage
to which it is a party or by which it is bound, (iv) under any lease, agreement,
contract or purchase order to which it is a party or by which it is bound or
(v) of any provision of any federal or state statute, rule or regulation
applicable to FPAC, in each case (other than clause (i) above), which would have
a material adverse effect on FPAC or its ability to consummate the transactions
contemplated by this Agreement.

 

  (e)

The Merger Agreement remains in full force and effect, subject to the terms and
conditions of this Agreement.

 

11.

Representations and Warranties of the GB Parties. Each GB Party, severally but
not jointly and as to itself only, represents and warrants to FPAC that:

 

  (a)

Such GB Party is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation and has all requisite power and
authority to carry on its business as presently conducted and as proposed to be
conducted and to perform its obligations under this Agreement.

 

  (b)

Such GB Party has full power and authority to enter into this Agreement. This
Agreement, when executed and delivered by such GB Party, will constitute the
valid and legally binding obligation of such GB Party and, in connection with
the GB Shareholders’ Representative execution and delivery of this Agreement,
the Seller Parties, enforceable against such party in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and any other laws of general application
affecting enforcement of creditors’ rights generally, or (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

 

5



--------------------------------------------------------------------------------

  (c)

Except as contemplated by this Agreement, no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of such GB Party or, in the case of the GB Shareholders’
Representative, the Seller Parties in connection with the consummation of the
transactions contemplated by this Agreement, other than filings that may be
required under applicable federal securities laws.

 

  (d)

The execution, delivery and performance by such GB Party of this Agreement and
the consummation by such GB Party of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
its organizational documents, (ii) of any instrument, judgment, order, writ or
decree to which it is a party or by which it is bound, (iii) under any note,
indenture or mortgage to which it is a party or by which it is bound, (iv) under
any lease, agreement, contract or purchase order to which it is a party or by
which it is bound or (v) of any provision of any federal or state statute, rule
or regulation applicable to such GB Party, in each case (other than clause
(i) above), which would have a material adverse effect on such party or its
ability to consummate the transactions contemplated by this Agreement.

 

  (e)

The Merger Agreement remains in full force and effect, subject to the terms and
conditions of this Agreement.

 

12.

Releases.

 

  (a)

Effective upon the date hereof, FPAC on its own behalf and on behalf of its
current or former predecessors, successors, assigns, affiliates, subsidiaries,
parents, trustees, heirs, beneficiaries, executors, administrators, insurers,
agents, principals, officers, directors, employees, partners, members, managers,
heirs, servants, attorneys, and trustees, and any persons or entities acting by,
through, under, or in concert with each of them (the “FPAC Releasors”), for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, do hereby irrevocably and unconditionally release, acquit, and
forever discharge the GB Parties, as well as all of their current or former
predecessors, successors, assigns, affiliates, subsidiaries, parents, trustees,
heirs, beneficiaries, executors, administrators, insurers, agents, principals,
officers, directors, employees, owners, partners, members, managers,
shareholders, heirs, servants, attorneys, and trustees, and all persons acting
by, through, under, or in concert with any of them (the “Globetrotter
Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, civil penalties,
unpaid wages, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses (including attorneys’ fees and costs actually incurred) of
any nature whatsoever, known or unknown, suspected or unsuspected, anticipated
or unanticipated, choate or inchoate, which the FPAC Releasors now have, or
claim to have, or which the FPAC Releasors at any time heretofore had, or
claimed to have against the Globetrotter Releasees for or by reason of any
cause, matter, or thing whatsoever from the beginning of the world

 

6



--------------------------------------------------------------------------------

through and including the date hereof, but only to the extent arising from or
related to the Merger Agreement (but excluding any extant obligations of any GB
Party, including pursuant to Article II, Sections 9.07, 9.08 and 9.09 of the
Merger Agreement, the Transaction Documents and the transactions contemplated
thereby (“GB Extant Obligations”)). For the avoidance of doubt, the FPAC
Releasors are not releasing any claims for the enforcement of any provision in
this Agreement or any GB Extant Obligations. The FPAC Releasors further covenant
and agree that (a) they will not sue or bring any action or cause of action,
including by way of third-party claim, cross-claim, or counterclaim, against any
of the Globetrotter Releasees in respect of any of the claims released in this
Section 12(a); (b) they will not initiate or participate in bringing or pursuing
any class, collective, private attorney general, or other representative action
against any of the Globetrotter Releasees in respect of any of the claims
released in this Section 12(a); and (c) they will not assist any third party in
initiating or pursuing a class, collective, private attorney general, or other
representative action in respect of any of the claims released in this
Section 12(a).

 

  (b)

Effective upon the date hereof, the GB Parties and Silver Lake Partners III
Cayman (AIV III), L.P., Silver Lake Technology Investors III Cayman, L.P., SL /
PG Global Blue Co-Invest, L.P., Silver Lake Technology Associates III Cayman,
L.P. and Silver Lake (Offshore) AIV GP III, Ltd., on their own behalf and on
behalf of their current or former predecessors, successors, assigns, affiliates,
subsidiaries, parents, trustees, heirs, beneficiaries, executors,
administrators, insurers, agents, principals, officers, directors, employees,
owners, partners, members, managers, shareholders, heirs, servants, attorneys,
and trustees, and any persons or entities acting by, through, under, or in
concert with each of them (the “Globetrotter Releasors”), for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, do
hereby irrevocably and unconditionally release, acquit, and forever discharge
FPAC, as well as all of its current or former predecessors, successors, assigns,
affiliates, subsidiaries, parents, trustees, heirs, beneficiaries, executors,
administrators, insurers, agents, principals, officers, directors, employees,
owners, partners, members, managers, shareholders, heirs, servants, attorneys,
and trustees, and all persons acting by, through, under, or in concert with any
of them (the “FPAC Releasees”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, civil
penalties, unpaid wages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
anticipated or unanticipated, choate or inchoate, which the Globetrotter
Releasors now have, or claim to have, or which the Globetrotter Releasors at any
time heretofore had, or claimed to have against the FPAC Releasees for or by
reason of any cause, matter, or thing whatsoever from the beginning of the world
through and including the date hereof, but only to the extent arising from or
related to the Merger Agreement (but excluding any extant obligations of any
FPAC Releasee, including pursuant to Section 9.09 of the Merger Agreement, the
Transaction Documents, the TP Letter Agreement, any Transaction Document (as
defined in the TP Letter Agreement) and the

 

7



--------------------------------------------------------------------------------

transactions contemplated thereby (“FPAC Extant Obligations”)). For the
avoidance of doubt, the Globetrotter Releasors are not releasing any claims for
the enforcement of any provision in this Agreement or any FPAC Extant
Obligations. The Globetrotter Releasors further covenant and agree that (a) they
will not sue or bring any action or cause of action, including by way of
third-party claim, cross-claim, or counterclaim, against any of the FPAC
Releasees in respect of any of the claims released in this Section 12(b); (b)
they will not initiate or participate in bringing or pursuing any class,
collective, private attorney general, or other representative action against any
of the FPAC Releasees in respect of any of the claims released in this
Section 12(b); and (c) they will not assist any third party in initiating or
pursuing a class, collective, private attorney general, or other representative
action in respect of any of the claims released in this Section 12(b).

 

13.

Miscellaneous. Sections 12.01 (Waiver), 12.02 (Notices), 12.03 (Assignment),
12.04 (Rights of Third Parties), 12.05 (Expenses), 12.06 (Governing Law), 12.07
(Captions; Counterparts), 12.09 (Entire Agreement), 12.10 (Amendments), 12.11
(Severability), 12.12 (Jurisdiction; WAIVER OF TRIAL BY JURY), 12.13
(Enforcement), 12.14 (Non-Recourse) and 12.15 (Nonsurvival of Representations,
Warranties and Covenants) of the Merger Agreement shall apply to this Agreement
as if set forth in full in this agreement, mutatis mutandis.

[Remainder of this page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

 

Very truly yours, SL GLOBETROTTER, L.P., individually and in its capacity as the
GB Shareholders’ Representative By: SL Globetrotter, G.P Ltd., its general
partner By:  

 

  Name: Joseph Osnoss   Title: Managing Director

 

9



--------------------------------------------------------------------------------

Accepted and agreed: FAR POINT ACQUISITION CORPORATION By:  

 

  Name:   Title:

 

10



--------------------------------------------------------------------------------

Accepted and agreed: GLOBAL BLUE GROUP HOLDING AG By:  

 

  Name: Joseph Osnoss   Title: Director GLOBAL BLUE GROUP AG By:  

 

  Name: Jacques Stern   Title: President and CEO

GLOBAL BLUE US HOLDCO LLC

By: Global Blue Group Holding AG, its managing member

By:  

 

  Name: Joseph Osnoss   Title: President and Secretary GLOBAL BLUE US MERGER SUB
INC. By:  

 

  Name: Joseph Osnoss   Title: President and Secretary GLOBAL BLUE HOLDING L.P.
By:   SL Globetrotter GP, Ltd., its general partner By:  

 

  Name: Joseph Osnoss   Title: Managing Director

 

11



--------------------------------------------------------------------------------

JACQUES STERN, solely in his capacity as the Management Representative By:  

 

  Name: Jacques Stern

 

12



--------------------------------------------------------------------------------

SILVER LAKE PARTNERS III CAYMAN (AIV III), L.P., solely with respect to
Section 10(b) By: Silver Lake Technology Associates III Cayman, L.P., its
general partner By: Silver Lake (Offshore) AIV GP III, Ltd., its general partner
By:       Name: Joseph Osnoss   Title: Director SILVER LAKE TECHNOLOGY INVESTORS
III CAYMAN, L.P., solely with respect to Section 10(b) By: Silver Lake
Technology Associates III Cayman, L.P., its general partner By: Silver Lake
(Offshore) AIV GP III, Ltd., its general partner By:       Name: Joseph Osnoss  
Title: Director SL / PG GLOBAL BLUE CO-INVEST, L.P., solely with respect to
Section 10(b) By: SL Globetrotter GP, Ltd., its general partner By:       Name:
Joseph Osnoss   Title: Director

 

13



--------------------------------------------------------------------------------

SILVER LAKE TECHNOLOGY ASSOCIATES III CAYMAN, L.P., solely with respect to
Section 10(b) By: Silver Lake (Offshore) AIV GP III, Ltd., its general partner
By:       Name: Joseph Osnoss   Title: Director SILVER LAKE (OFFSHORE) AIV GP
III, LTD., solely with respect to Section 10(b) By:       Name: Joseph Osnoss  
Title: Director